 

Exhibit 10.2

 



[FORM OF SERIES [A][B] SENIOR SECURED CONVERTIBLE NOTE]

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES. ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF
THIS NOTE, INCLUDING SECTIONS 3(c)(iii) AND 20(a) HEREOF. THE PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON
CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF
PURSUANT TO SECTION 3(c)(iii) OF THIS NOTE.

 

THIS NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”). PURSUANT TO
TREASURY REGULATION §1.1275-3(b)(1), DENNIS MCGRATH, A REPRESENTATIVE OF THE
COMPANY HEREOF WILL, BEGINNING TEN DAYS AFTER THE ISSUANCE DATE OF THIS NOTE,
PROMPTLY MAKE AVAILABLE TO THE HOLDER UPON REQUEST THE INFORMATION DESCRIBED IN
TREASURY REGULATION §1.1275-3(b)(1)(i). HE MAY BE REACHED AT TELEPHONE NUMBER
(212) 949 - 4319.

 

PAVmed Inc.

 

[SERIES A][SERIES B] Senior Secured Convertible Note

 

Issuance Date: November 4, 2019 Original Principal Amount: U.S. $3,500,000

 

FOR VALUE RECEIVED, PAVmed Inc., a Delaware corporation (the “Company”), hereby
promises to pay to the order of Alto Opportunity Master Fund, SPC-Segregated
Master Portfolio [B][C] or its registered assigns (“Holder”) the amount set
forth above as the Original Principal Amount (as reduced pursuant to the terms
hereof pursuant to redemption, conversion or otherwise, the “Principal”) when
due, whether upon the Maturity Date, on any Installment Date with respect to the
Installment Amount due on such Installment Date (each as defined below), or upon
acceleration, redemption or otherwise (in each case in accordance with the terms
hereof) and to pay interest (“Interest”) on any outstanding Principal at the
applicable Interest Rate (as defined below) from the date set forth above as the
Issuance Date (the “Issuance Date”) until the same becomes due and payable,
whether upon the Maturity Date, on any Installment Date with respect to the
Installment Amount due on such Installment Date, or upon acceleration,
conversion, redemption or otherwise (in each case in accordance with the terms
hereof). This [Series A][Series B] Senior Secured Convertible Note (including
all [Series A][Series B] Senior Secured Convertible Notes issued in exchange,
transfer or replacement hereof, this “Note”) is one of an issue of [Series
A][Series B] Senior Secured Convertible Notes issued pursuant to the Securities
Purchase Agreement, dated as of November 3, 2019 (the “Subscription Date”), by
and among the Company and the investors (the “Buyers”) referred to therein, as
amended from time to time (collectively, the “Notes”, and such other [Series
A][Series B] Senior Secured Convertible Notes and [Series B][Series A] Senior
Secured Convertible Notes, the “Other Notes”). Certain capitalized terms used
herein are defined in Section 33.

 

 

 

 

1. PAYMENTS OF PRINCIPAL. On each Installment Date, the Company shall pay to the
Holder an amount equal to the Installment Amount due on such Installment Date in
accordance with Section 8. On the Maturity Date, the Company shall pay to the
Holder an amount in cash (excluding any amounts paid in shares of Common Stock
on the Maturity Date in accordance with Section 8) representing 115% of all
outstanding Principal, accrued and unpaid Interest and accrued and unpaid Late
Charges (as defined in Section 26(c)) on such Principal and Interest [INSERT IN
SERIES B NOTES ONLY:, except that any Restricted Principal and Restricted OID
hereunder shall be satisfied on the Maturity Date (in lieu of a cash payment) by
Maturity Netting (as defined in the Investor Note)]. Other than as specifically
permitted by this Note, the Company may not prepay any portion of the
outstanding Principal, accrued and unpaid Interest or accrued and unpaid Late
Charges on Principal and Interest, if any. [INSERT IN SERIES A NOTES ONLY:
Notwithstanding anything herein to the contrary, with respect to any conversion
or redemption hereunder, as applicable, the Company shall convert or redeem, as
applicable, First, all accrued and unpaid Interest hereunder and under any other
Series A Notes held by such Holder, Second, all accrued and unpaid Late Charges
on any Principal and Interest hereunder and under any other Series A Notes held
by such Holder, Third, all other amounts (other than Principal) outstanding
under any other Series A Notes held by such Holder and, Fourth, all Principal
outstanding hereunder and under any other Series A Notes held by such Holder, in
each case, allocated pro rata among this Note and such other Series A Notes held
by such Holder.]

 

[INSERT IN SERIES B NOTES ONLY:

 

(a) Securities Contract. The Company and the Holder hereby acknowledge and agree
that the Securities Purchase Agreement and the Note Purchase Agreement (as
defined in the Securities Purchase Agreement) each is a “securities contract” as
defined in 11 U.S.C. § 741 and that Holder shall have all rights in respect of
this Note, the Master Netting Agreement (as defined in the Securities Purchase
Agreement), the Investor Note, the Securities Purchase Agreement and the Note
Purchase Agreement as are set forth in 11 U.S.C. § 555 and 11 U.S.C. §
362(b)(6), including, without limitation, all rights of credit, deduction,
setoff, offset and/or netting (collectively, “Netting” or “Net”) as are
available under this Note, the Master Netting Agreement and the Investor Note
and all Netting provisions of this Note, the Investor Note and the Master
Netting Agreement, including without limitation the provisions set forth in
Section 7 of the Investor Note, are hereby incorporated in this Note and made a
part hereof as if such provisions were set forth herein.

 

2

 

 

(b) Investor Prepayments; No Share Issuance or Sales until Fully Paid. Upon the
consummation of any Investor Prepayment, the aggregate outstanding Restricted
Principal under this Note shall automatically become Unrestricted Principal
hereunder (each, a “Prepaid Principal”), on a dollar-for-dollar basis, in an
amount equal to the aggregate amount of cash paid in such Investor Prepayment;
provided, further, that any Restricted OID related to such Prepaid Principal
shall also concurrently become Unrestricted Principal at such time.
Notwithstanding anything herein to the contrary, the shares of Common Stock
issuable upon conversion of Restricted Principal (and related Restricted OID)
hereunder shall not be issued by the Company and may not be sold by Holder until
such portion of the Investor Note equivalent to the Restricted Principal subject
to such conversion (each, an “Investor Prepayment Amount”) has been Fully Paid
(as defined below) pursuant to an Investor Prepayment or otherwise upon maturity
of the Investor Note (to the Company or to such other Persons as directed by the
Company in writing) and such Restricted Principal (and related Restricted OID)
becomes Unrestricted Principal in accordance with the preceding sentence. “Fully
Paid” means, with respect to any applicable Investor Prepayment, that the Holder
shall have either (x) delivered evidence to the Company that the Holder
instructed its bank or other financial institution, with respect to an account
of the Holder (or an affiliate of the Holder) containing at least an amount in
cash equal to the applicable Investor Prepayment Amount, to deliver such
Investor Prepayment Amount from such account by wire transfer to the Company in
accordance with wire instructions set forth in the Flow of Funds Letter (as
defined in the Securities Purchase Agreement) (unless modified by the Company
prior to the date of such Investor Prepayment by delivery to the Holder of new
wire instructions, duly executed by an executive officer of the Company, on
letterhead of the Company), or (y) if the Company and the Holder have accounts
at the same bank or other financial institution, by an internal “ledger”
transfer by such financial institution of such Investor Prepayment Amount, in
each case, as evidenced by either an e-mail or other written or oral
confirmation by the applicable receiving financial institution that such
transfer has been completed or wire has arrived, in each case, of such Investor
Prepayment Amount.

 

(c) Prohibited Transfer or Severability Reduction. Upon any Prohibited Transfer
(as defined in the Investor Note) of, or Severability Event (as defined in the
Investor Note) under, the Investor Note, (x) the Investor Note shall be deemed
paid in full and shall be null and void, and (y) 75% of the remaining Restricted
Principal (and related Restricted OID) of this Note shall be automatically
cancelled (with the remaining 25% of the Restricted Principal (and related
Restricted OID) of this Note automatically becoming Unrestricted Principal
hereunder).

 

(d) Investor Netting Right Reduction. Upon any exercise by the Holder of
Investor Netting Rights (as defined in the Investor Note), the Restricted
Principal hereunder shall automatically and simultaneously be reduced, on a
dollar-for-dollar basis, by such portion of the aggregate principal of the
Investor Note cancelled pursuant to such Investor Netting Rights (as defined in
the Investor Note) and, solely to the extent such Investor Netting Rights are
not being exercised in connection with either (i) a Company Optional Redemption,
(ii) a Change of Control, (iv) a Event of Default or (v) the failure of the
Designated Financial Condition to be satisfied in full on or prior to March 30,
2020, the Restricted OID related thereto shall automatically be cancelled
concurrently therewith.

 

3

 

 

(e) Single Integrated Transaction. The Company hereby acknowledges and agrees
that (i) the Holder shall be entitled to exercise the Investor Netting Rights
through any means permissible under applicable law, including without
limitation, Netting and (ii) the obligations of the Holder under the Investor
Note and the obligations of the Company under this Note arise in a single
integrated transaction and constitute related and interdependent obligations
within such transaction.

 

(f) Grant of Security Interest. The Company hereby grants and pledges to the
Holder a continuing security interest in the Investor Note of the Holder,
including any and all cash, proceeds, funds, credits, rights and other assets
therein or arising therefrom, from time to time, and any additions, dividends,
profits and interest in the foregoing and any replacements or substitutions
therefore (collectively, the “Collateral”) to secure prompt repayment of any and
all amounts outstanding hereunder from time to time and to secure prompt
performance by the Company of each of its covenants and duties under this Note.
Such security interest constitutes a valid, first priority security interest in
the Collateral, and will constitute a valid, first priority security interest in
later-acquired Collateral. Notwithstanding any filings undertaken related to the
Holder’s rights under the New York Uniform Commercial Code, the Holder’s Lien
(as defined in Section 14(c) below) on the Collateral shall remain in effect for
so long as any Restricted Principal remains outstanding.

 

(g) Order of Conversion and/or Redemption. Notwithstanding anything herein to
the contrary, with respect to any conversion or redemption hereunder, as
applicable, the Company shall convert or redeem, as applicable, First, all
accrued and unpaid Interest hereunder and under any other Series B Notes held by
such Holder, Second, all accrued and unpaid Late Charges on any Principal and
Interest hereunder and under any other Series B Notes held by such Holder,
Third, all other amounts outstanding (other than Principal) hereunder and under
any other Series B Notes held by such Holder and, Fourth, all Principal (other
than Restricted Principal or Restricted OID) outstanding hereunder and under any
other Series B Notes held by such Holder, in each case, prior to any conversion
or redemption, as applicable, of any Restricted Principal and related Restricted
OID hereunder, in each case, allocated pro rata among this Note and such other
Series B Notes held by such Holder.]

 

4

 

 

2. INTEREST; INTEREST RATE.

 

(a) Interest on this Note shall commence accruing on the Issuance Date and shall
be computed on the basis of a 360-day year and twelve 30-day months, shall
compound each calendar month and shall be payable in arrears on each Interest
Date (with the first Interest Date being November 29, 2019) to the record holder
of this Note (i) on each Interest Date occurring on an Installment Date in
accordance with Section 8 as part of the applicable Installment Amount due on
the applicable Installment Date or (ii) otherwise on the applicable Interest
Date, in shares of Common Stock (“Interest Shares”) so long as there has been no
Equity Conditions Failure; provided however, that the Company may, at its option
following notice to the Holder, pay Interest on any Interest Date in cash (“Cash
Interest”) or in a combination of Cash Interest and, so long as there has been
no Equity Conditions Failure, Interest Shares. The Company shall deliver a
written notice (each, an “Interest Notice”) to each holder of the Notes on or
prior to the eleventh (11th) Trading Day immediately prior to the applicable
Interest Date (the date such notice is delivered to all of the holder, the
“Interest Notice Date”) which notice (i) either (A) confirms that Interest to be
paid on such Interest Date shall be paid entirely in Interest Shares or (B)
elects to pay Interest as Cash Interest or a combination of Cash Interest and
Interest Shares and specifies the amount of Interest that shall be paid as Cash
Interest and the amount of Interest, if any, that shall be paid in Interest
Shares and (ii) certifies that there has been no Equity Conditions Failure. If
an Equity Conditions Failure has occurred as of the Interest Notice Date, then
unless the Company has elected to pay such Interest as Cash Interest, the
Interest Notice shall indicate that unless the Holder waives the Equity
Conditions Failure, the Interest shall be paid as Cash Interest. Notwithstanding
anything herein to the contrary, if no Equity Conditions Failure has occurred as
of the Interest Notice Date but an Equity Conditions Failure occurs at any time
prior to the Interest Date, (A) the Company shall provide the Holder a
subsequent notice to that effect and (B) unless the Holder waives the Equity
Conditions Failure, the Interest shall be paid in cash. Interest to be paid on
an Interest Date in Interest Shares shall be paid in a number of fully paid and
nonassessable shares (rounded to the nearest whole share in accordance with
Section 3(a)) of Common Stock equal to the quotient of (1) the amount of
Interest payable on such Interest Date less any Cash Interest paid and (2) the
Interest Conversion Price in effect on the applicable Interest Date.

 

(b) When any Interest Shares are to be paid on an Interest Date, the Company
shall (i) (A) provided that the Company’s transfer agent (the “Transfer Agent”)
is participating in the Depository Trust Company (“DTC”) Fast Automated
Securities Transfer Program, credit such aggregate number of Interest Shares to
which the Holder shall be entitled to the Holder’s or its designee’s balance
account with DTC through its Deposit/Withdrawal at Custodian system, or (B) if
the Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, issue and deliver on the applicable Interest Date, to the
address set forth in the register maintained by the Company for such purpose
pursuant to the Securities Purchase Agreement or to such address as specified by
the Holder in writing to the Company at least two (2) Business Days prior to the
applicable Interest Date, a certificate, registered in the name of the Holder or
its designee, for the number of Interest Shares to which the Holder shall be
entitled and (ii) with respect to each Interest Date, pay to the Holder, in cash
by wire transfer of immediately available funds, the amount of any Cash
Interest; provided that in the event of the Conversion Floor Price Condition, on
the applicable Interest Date the Company shall also deliver to the Holder the
applicable Interest Floor Amount. The Company shall pay any and all taxes that
may be payable with respect to the issuance and delivery of Interest Shares.

 

5

 

 

(c) Prior to the payment of Interest on an Interest Date, Interest on this Note
shall accrue at the Interest Rate and be payable by way of inclusion of the
Interest in the Conversion Amount on each Conversion Date in accordance with
Section 3(b) or upon any redemption in accordance with Section 11 or any
required payment upon any Bankruptcy Event of Default. From and after the
occurrence and during the continuance of any Event of Default, the Interest Rate
shall automatically be increased to eighteen percent (18.0%) per annum (the
“Default Rate”). In the event that such Event of Default is subsequently cured
(and no other Event of Default then exists (including, without limitation, for
the Company’s failure to pay such Interest at the Default Rate on the applicable
Interest Date)), the adjustment referred to in the preceding sentence shall
cease to be effective as of the calendar day immediately following the date of
such cure; provided that the Interest as calculated and unpaid at such increased
rate during the continuance of such Event of Default shall continue to apply to
the extent relating to the days after the occurrence of such Event of Default
through and including the date of such cure of such Event of Default.

 

3. CONVERSION OF NOTES. At any time after the Issuance Date, this Note shall be
convertible into validly issued, fully paid and non-assessable shares of Common
Stock (as defined below), on the terms and conditions set forth in this Section
3.

 

(a) Conversion Right. Subject to the provisions of Section 3(d), at any time or
times on or after the Issuance Date, the Holder shall be entitled to convert any
portion of the outstanding and unpaid Conversion Amount (as defined below) into
validly issued, fully paid and non-assessable shares of Common Stock in
accordance with Section 3(c), at the Conversion Rate (as defined below). The
Company shall not issue any fraction of a share of Common Stock upon any
conversion. If the issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share. The Company shall pay any and all
transfer, stamp, issuance and similar taxes, costs and expenses (including,
without limitation, fees and expenses of the Transfer Agent (as defined below))
that may be payable with respect to the issuance and delivery of Common Stock
upon conversion of any Conversion Amount.

 

(b) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Price (the
“Conversion Rate”).

 

(i) “Conversion Amount” means the sum of (x) portion of the Principal to be
converted, redeemed or otherwise with respect to which this determination is
being made and (y) all accrued and unpaid Interest with respect to such portion
of the Principal amount and accrued and unpaid Late Charges with respect to such
portion of such Principal and such Interest, if any.

 

(ii) “Conversion Price” means, as of any Conversion Date or other date of
determination, $1.60, subject to adjustment as provided herein.

 

6

 

 

(c) Mechanics of Conversion.

 

(i) Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a “Conversion Date”), the Holder shall deliver (whether via
facsimile, electronic mail or otherwise), for receipt on or prior to 6:00 p.m.,
New York time, on such date, a copy of an executed notice of conversion in the
form attached hereto as Exhibit I (the “Conversion Notice”) to the Company. If
required by Section 3(c)(iii), within two (2) Trading Days following a
conversion of this Note as aforesaid, the Holder shall surrender this Note to a
nationally recognized overnight delivery service for delivery to the Company (or
an indemnification undertaking with respect to this Note in the case of its
loss, theft or destruction as contemplated by Section 20(b)). On or before the
first (1st) Trading Day following the date of receipt of a Conversion Notice (it
being agreed that the date of receipt shall be determined in accordance with
Section 9(f) of the Securities Purchase Agreement), the Company shall transmit
by facsimile or electronic mail an acknowledgment of confirmation and
representation as to whether such shares of Common Stock may then be resold
pursuant to Rule 144 or an effective and available registration statement, in
the form attached hereto as Exhibit II, of receipt of such Conversion Notice to
the Holder and the Transfer Agent which confirmation shall constitute an
instruction to the Transfer Agent to process such Conversion Notice in
accordance with the terms herein. On or before the second (2nd) Trading Day
following the date on which the Company has received a Conversion Notice (or
such earlier date as required pursuant to the 1934 Act or other applicable law,
rule or regulation for the settlement of a trade initiated on the applicable
Conversion Date of such shares of Common Stock issuable pursuant to such
Conversion Notice) (the “Share Delivery Deadline”), the Company shall (1)
provided that the Transfer Agent is participating in the DTC Fast Automated
Securities Transfer Program and the shares of Common Stock to be issued are then
covered by an effective, usable resale registration statement or may otherwise
be resold under Rule 144, credit such aggregate number of shares of Common Stock
to which the Holder shall be entitled pursuant to such conversion to the
Holder’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian system or (2) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program or the
shares of Common Stock that are to be issued are not covered by an effective,
usable resale registration statement and may not be resold under Rule 144, upon
the request of the Holder, issue and deliver (via reputable overnight courier)
to the address as specified in the Conversion Notice, a certificate, registered
in the name of the Holder or its designee, for the number of shares of Common
Stock to which the Holder shall be entitled pursuant to such conversion. If this
Note is physically surrendered for conversion pursuant to Section 3(c)(iii) and
the outstanding Principal of this Note is greater than the Principal portion of
the Conversion Amount being converted, then the Company shall as soon as
practicable and in no event later than two (2) Business Days after receipt of
this Note and at its own expense, issue and deliver to the Holder (or its
designee) a new Note (in accordance with Section 20(d)) representing the
outstanding Principal not converted. The Person or Persons entitled to receive
the shares of Common Stock issuable upon a conversion of this Note shall be
treated for all purposes as the record holder or holders of such shares of
Common Stock on the Conversion Date. In the event of a partial conversion of
this Note pursuant hereto, [INSERT IN SERIES B NOTES ONLY: (x)] the Principal
amount converted shall be deducted from the Installment Amount(s) relating to
the Installment Date(s) as set forth in the applicable Conversion Notice and
[INSERT IN SERIES B NOTES ONLY: (y) the amount of Restricted Principal
converted, if any, shall be set forth in the applicable Conversion Notice].
Notwithstanding anything to the contrary contained in this Note or the
Registration Rights Agreement, after the effective date of the Registration
Statement (as defined in the Registration Rights Agreement) and prior to the
Holder’s receipt of the notice of a Grace Period (as defined in the Registration
Rights Agreement), the Company shall cause the Transfer Agent to deliver
unlegended shares of Common Stock to the Holder (or its designee) in connection
with any sale of Registrable Securities (as defined in the Registration Rights
Agreement) with respect to which the Holder has entered into a contract for
sale, and delivered a copy of the prospectus included as part of the particular
Registration Statement to the extent applicable, and for which the Holder has
not yet settled.

 

7

 

 

(ii) Company’s Failure to Timely Convert. If the Company shall fail, for any
reason or for no reason, on or prior to the applicable Share Delivery Deadline,
either (I) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, to issue and deliver to the Holder (or its
designee) a certificate for the number of shares of Common Stock to which the
Holder is entitled and register such shares of Common Stock on the Company’s
share register or, if the Transfer Agent is participating in the DTC Fast
Automated Securities Transfer Program and the shares of Common Stock to be
issued are then covered by an effective, usable resale registration statement or
may otherwise be resold under Rule 144, to credit the balance account of the
Holder or the Holder’s designee with DTC for such number of shares of Common
Stock to which the Holder is entitled upon the Holder’s conversion of this Note
(as the case may be) or (II) if the Registration Statement covering the resale
of the shares of Common Stock that are the subject of the Conversion Notice (the
“Unavailable Conversion Shares”) is not available for the resale of such
Unavailable Conversion Shares and the Company fails to promptly, but in no event
later than as required pursuant to the Registration Rights Agreement (x) so
notify the Holder and (y) deliver the shares of Common Stock electronically
without any restrictive legend by crediting such aggregate number of shares of
Common Stock to which the Holder is entitled pursuant to such conversion to the
Holder’s or its designee’s balance account with DTC through its
Deposit/Withdrawal At Custodian system (the event described in the immediately
foregoing clause (II) is hereinafter referred as a “Notice Failure” and together
with the event described in clause (I) above, a “Conversion Failure”), then, in
addition to all other remedies available to the Holder, (1) the Company shall
pay in cash to the Holder on each day after such Share Delivery Deadline that
the issuance of such shares of Common Stock is not timely effected an amount
equal to 1% of the product of (A) the sum of the number of shares of Common
Stock not issued to the Holder on or prior to the Share Delivery Deadline and to
which the Holder is entitled, multiplied by (B) any trading price of the Common
Stock selected by the Holder in writing as in effect at any time during the
period beginning on the applicable Conversion Date and ending on the applicable
Share Delivery Deadline and (2) the Holder, upon written notice to the Company,
may void its Conversion Notice with respect to, and retain or have returned (as
the case may be) any portion of this Note that has not been converted pursuant
to such Conversion Notice, provided that the voiding of a Conversion Notice
shall not affect the Company’s obligations to make any payments which have
accrued prior to the date of such notice pursuant to this Section 3(c)(ii) or
otherwise. In addition to the foregoing, if on or prior to the Share Delivery
Deadline either (A) if the Transfer Agent is not participating in the DTC Fast
Automated Securities Transfer Program, the Company shall fail to issue and
deliver to the Holder (or its designee) a certificate and register such shares
of Common Stock on the Company’s share register or, if the Transfer Agent is
participating in the DTC Fast Automated Securities Transfer Program, the
Transfer Agent shall fail to credit the balance account of the Holder or the
Holder’s designee with DTC for the number of shares of Common Stock to which the
Holder is entitled upon the Holder’s conversion hereunder or pursuant to the
Company’s obligation pursuant to clause (II) below or (B) a Notice Failure
occurs, and if on or after such Share Delivery Deadline the Holder purchases (in
an open market transaction or otherwise) shares of Common Stock corresponding to
all or any portion of the number of shares of Common Stock issuable upon such
conversion that the Holder is entitled to receive from the Company and has not
received from the Company in connection with such Conversion Failure or Notice
Failure, as applicable (a “Buy-In”), then, in addition to all other remedies
available to the Holder, the Company shall, within two (2) Business Days after
receipt of the Holder’s request and in the Holder’s discretion, either: (I) pay
cash to the Holder in an amount equal to the Holder’s total purchase price
(including brokerage commissions and other out-of-pocket expenses, if any) for
the shares of Common Stock so purchased (including, without limitation, by any
other Person in respect, or on behalf, of the Holder) (the “Buy-In Price”), at
which point the Company’s obligation to so issue and deliver such certificate
(and to issue such shares of Common Stock) or credit the balance account of such
Holder or such Holder’s designee, as applicable, with DTC for the number of
shares of Common Stock to which the Holder is entitled upon the Holder’s
conversion hereunder (as the case may be) (and to issue such shares of Common
Stock) shall terminate, or (II) promptly honor its obligation to so issue and
deliver to the Holder a certificate or certificates representing such shares of
Common Stock or credit the balance account of such Holder or such Holder’s
designee, as applicable, with DTC for the number of shares of Common Stock to
which the Holder is entitled upon the Holder’s conversion hereunder (as the case
may be) and pay cash to the Holder in an amount equal to the excess (if any) of
the Buy-In Price over the product of (x) such number of shares of Common Stock
multiplied by (y) the lowest Closing Sale Price of the Common Stock on any
Trading Day during the period commencing on the date of the applicable
Conversion Notice and ending on the date of such issuance and payment under this
clause (II) (the “Buy-In Payment Amount”). Nothing shall limit the Holder’s
right to pursue any other remedies available to it hereunder, at law or in
equity, including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock (or to electronically deliver
such shares of Common Stock) upon the conversion of this Note as required
pursuant to the terms hereof.

 

8

 

 

(iii) Registration; Book-Entry. The Company shall maintain a register (the
“Register”) for the recordation of the names and addresses of the holders of
each Note and the principal amount of the Notes [INSERT IN SERIES B NOTES ONLY:
and Restricted Principal and/or Restricted OID, as applicable,] held by such
holders (the “Registered Notes”). The entries in the Register shall be
conclusive and binding for all purposes absent manifest error. The Company and
the holders of the Notes shall treat each Person whose name is recorded in the
Register as the owner of a Note for all purposes (including, without limitation,
the right to receive payments of Principal and Interest hereunder)
notwithstanding notice to the contrary. A Registered Note may be assigned,
transferred or sold in whole or in part only by registration of such assignment
or sale on the Register. Upon its receipt of a written request to assign,
transfer or sell all or part of any Registered Note by the holder thereof, the
Company shall record the information contained therein in the Register and issue
one or more new Registered Notes in the same aggregate principal amount as the
principal amount of the surrendered Registered Note to the designated assignee
or transferee pursuant to Section 20, provided that if the Company does not so
record an assignment, transfer or sale (as the case may be) of all or part of
any Registered Note within two (2) Business Days of such a request, then the
Register shall be automatically deemed updated to reflect such assignment,
transfer or sale (as the case may be). Notwithstanding anything to the contrary
set forth in this Section 3, following conversion of any portion of this Note in
accordance with the terms hereof, the Holder shall not be required to physically
surrender this Note to the Company unless (A) the full Conversion Amount
represented by this Note is being converted (in which event this Note shall be
delivered to the Company following conversion thereof as contemplated by Section
3(c)(i)) or (B) the Holder has provided the Company with prior written notice
(which notice may be included in a Conversion Notice) requesting reissuance of
this Note upon physical surrender of this Note. The Holder and the Company shall
maintain records showing the Principal, Interest and Late Charges converted
and/or paid (as the case may be) [INSERT IN SERIES B NOTES ONLY: or Restricted
Principal and/or Restricted OID, as applicable,] becoming unrestricted] and the
dates of such conversions [INSERT IN SERIES B NOTES ONLY:, Investor Prepayments]
and/or payments (as the case may be) or shall use such other method, reasonably
satisfactory to the Holder and the Company, so as not to require physical
surrender of this Note upon conversion. If the Company does not update the
Register to record such Principal, Interest and Late Charges converted and/or
paid (as the case may be) [INSERT IN SERIES B NOTES ONLY: or Restricted
Principal and/or Restricted OID, as applicable,] becoming unrestricted] and the
dates of such conversions, [INSERT IN SERIES B NOTES ONLY: Investor Prepayment]
and/or payments (as the case may be) within two (2) Business Days of such
occurrence, then the Register shall be automatically deemed updated to reflect
such occurrence.

 

(iv) Pro Rata Conversion; Disputes. In the event that the Company receives a
Conversion Notice from more than one holder of Notes for the same Conversion
Date and the Company can convert some, but not all, of such portions of the
Notes submitted for conversion, the Company, subject to Section 3(d), shall
convert from each holder of Notes electing to have Notes converted on such date
a pro rata amount of such holder’s portion of its Notes submitted for conversion
based on the principal amount of Notes submitted for conversion on such date by
such holder relative to the aggregate principal amount of all Notes submitted
for conversion on such date. In the event of a dispute as to the number of
shares of Common Stock issuable to the Holder in connection with a conversion of
this Note, the Company shall issue to the Holder the number of shares of Common
Stock not in dispute and resolve such dispute in accordance with Section 25.

 

9

 

 

(d) Limitations on Conversions.

 

(i) Beneficial Ownership. The Company shall not effect the conversion of any
portion of this Note, and the Holder shall not have the right to convert any
portion of this Note pursuant to the terms and conditions of this Note and any
such conversion shall be null and void and treated as if never made, to the
extent that after giving effect to such conversion, the Holder together with the
other Attribution Parties collectively would beneficially own in excess of 4.99%
(the “Maximum Percentage”) of the shares of Common Stock outstanding immediately
after giving effect to such conversion. For purposes of the foregoing sentence,
the aggregate number of shares of Common Stock beneficially owned by the Holder
and the other Attribution Parties shall include the number of shares of Common
Stock held by the Holder and all other Attribution Parties plus the number of
shares of Common Stock issuable upon conversion of this Note with respect to
which the determination of such sentence is being made, but shall exclude shares
of Common Stock which would be issuable upon (A) conversion of the remaining,
nonconverted portion of this Note beneficially owned by the Holder or any of the
other Attribution Parties and (B) exercise or conversion of the unexercised or
nonconverted portion of any other securities of the Company (including, without
limitation, any convertible notes or convertible preferred stock or warrants)
beneficially owned by the Holder or any other Attribution Party subject to a
limitation on conversion or exercise analogous to the limitation contained in
this Section 3(d)(i). For purposes of this Section 3(d)(i), beneficial ownership
shall be calculated in accordance with Section 13(d) of the 1934 Act. For
purposes of determining the number of outstanding shares of Common Stock the
Holder may acquire upon the conversion of this Note without exceeding the
Maximum Percentage, the Holder may rely on the number of outstanding shares of
Common Stock as reflected in (x) the Company’s most recent Annual Report on Form
10-K, Quarterly Report on Form 10-Q, Current Report on Form 8-K or other public
filing with the SEC, as the case may be, (y) a more recent public announcement
by the Company or (z) any other written notice by the Company or the Transfer
Agent, if any, setting forth the number of shares of Common Stock outstanding
(the “Reported Outstanding Share Number”). If the Company receives a Conversion
Notice from the Holder at a time when the actual number of outstanding shares of
Common Stock is less than the Reported Outstanding Share Number, the Company
shall notify the Holder in writing of the number of shares of Common Stock then
outstanding and, to the extent that such Conversion Notice would otherwise cause
the Holder’s beneficial ownership, as determined pursuant to this Section
3(d)(i), to exceed the Maximum Percentage, the Holder must notify the Company of
a reduced number of shares of Common Stock to be purchased pursuant to such
Conversion Notice. For any reason at any time, upon the written or oral request
of the Holder, the Company shall within one (1) Business Day confirm orally and
in writing or by electronic mail to the Holder the number of shares of Common
Stock then outstanding. In any case, the number of outstanding shares of Common
Stock shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Note, by the Holder and any other
Attribution Party since the date as of which the Reported Outstanding Share
Number was reported. In the event that the issuance of shares of Common Stock to
the Holder upon conversion of this Note results in the Holder and the other
Attribution Parties being deemed to beneficially own, in the aggregate, more
than the Maximum Percentage of the number of outstanding shares of Common Stock
(as determined under Section 13(d) of the 1934 Act), the number of shares so
issued by which the Holder’s and the other Attribution Parties’ aggregate
beneficial ownership exceeds the Maximum Percentage (the “Excess Shares”) shall
be deemed null and void and shall be cancelled ab initio, and the Holder shall
not have the power to vote or to transfer the Excess Shares. Upon delivery of a
written notice to the Company, the Holder may from time to time increase (with
such increase not effective until the sixty-first (61st) day after delivery of
such notice) or decrease the Maximum Percentage to any other percentage not in
excess of 9.99% as specified in such notice; provided that (i) any such increase
in the Maximum Percentage will not be effective until the sixty-first (61st) day
after such notice is delivered to the Company and (ii) any such increase or
decrease will apply only to the Holder and the other Attribution Parties and not
to any other holder of Notes that is not an Attribution Party of the Holder. For
purposes of clarity, the shares of Common Stock issuable pursuant to the terms
of this Note in excess of the Maximum Percentage shall not be deemed to be
beneficially owned by the Holder for any purpose including for purposes of
Section 13(d) or Rule 16a-1(a)(1) of the 1934 Act. No prior inability to convert
this Note pursuant to this paragraph shall have any effect on the applicability
of the provisions of this paragraph with respect to any subsequent determination
of convertibility. The provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 3(d)(i) to the extent necessary to correct this paragraph (or any
portion of this paragraph) which may be defective or inconsistent with the
intended beneficial ownership limitation contained in this Section 3(d)(i) or to
make changes or supplements necessary or desirable to properly give effect to
such limitation. The limitation contained in this paragraph may not be waived
and shall apply to a successor holder of this Note.

 

10

 

 

(ii) Principal Market Regulation. The Company shall not issue any shares of
Common Stock upon conversion of this Note or otherwise pursuant to the terms of
this Note if the issuance of such shares of Common Stock would exceed the
aggregate number of shares of Common Stock which the Company may issue upon
conversion of the Notes or otherwise pursuant to the terms of this Note without
breaching the Company’s obligations under the rules or regulations of the
Principal Market (the number of shares which may be issued without violating
such rules and regulations, including rules related to the aggregate of
offerings under NASDAQ Listing Rule 5635(d), the “Exchange Cap”), except that
such limitation shall not apply in the event that the Company (A) obtains the
approval of its stockholders as required by the applicable rules of the
Principal Market for issuances of shares of Common Stock upon conversion of the
Notes or otherwise pursuant to the terms of this Note in excess of such amount
or (B) obtains a written opinion from outside counsel to the Company that such
approval is not required, which opinion shall be reasonably satisfactory to the
Holder. Until such approval or such written opinion is obtained, no Buyer shall
be issued in the aggregate, upon conversion of any Notes or otherwise pursuant
to the terms of this Note, shares of Common Stock in an amount greater than the
product of (i) the Exchange Cap multiplied by (ii) the quotient of (A) the
aggregate original principal amount of Notes issued to such Buyer pursuant to
the Securities Purchase Agreement on the Closing Date (as defined in the
Securities Purchase Agreement) divided by (B) the aggregate original principal
amount of all Notes issued to the Buyers pursuant to the Securities Purchase
Agreement on the Closing Date (with respect to each Buyer, the “Exchange Cap
Allocation”). In the event that any Buyer shall sell or otherwise transfer any
of such Buyer’s Notes, the transferee shall be allocated a pro rata portion of
such Buyer’s Exchange Cap Allocation with respect to such portion of such Notes
so transferred, and the restrictions of the prior sentence shall apply to such
transferee with respect to the portion of the Exchange Cap Allocation so
allocated to such transferee. Upon conversion in full of a holder’s Notes, the
difference (if any) between such holder’s Exchange Cap Allocation and the number
of shares of Common Stock actually issued to such holder upon such holder’s
conversion in full of such holder’s Notes shall be allocated to the respective
Exchange Cap Allocations of the remaining holders of Notes on a pro rata basis
in proportion to the shares of Common Stock underlying the Notes then held by
each such holder. At any time after the earlier to occur of (x) the Stockholder
Approval Date (as defined in the Securities Purchase Agreement) and (y) the
Stockholder Meeting Deadline (as defined in the Securities Purchase Agreement),
in the event that the Company is prohibited from issuing shares of Common Stock
pursuant to this Section 3(d)(ii) (the “Exchange Cap Shares”), the Company shall
pay cash in exchange for the cancellation of such shares of Common Stock at a
price equal to the sum of (i) the product of (x) such number of Exchange Cap
Shares and (y) the greatest Closing Sale Price of the Common Stock on any
Trading Day during the period commencing on the date the Holder delivers the
applicable Conversion Notice with respect to such Exchange Cap Shares to the
Company and ending on the date of such issuance and payment under this Section
3(d)(ii) and (ii) to the extent of any Buy-In related thereto, any Buy-In
Payment Amount, any brokerage commissions and other out-of-pocket expenses, if
any, of the Holder incurred in connection therewith (collectively, the “Exchange
Cap Share Cancellation Amount”).

 

(e) Right of Alternate Conversion Upon an Event of Default.

 

(i) General. Subject to Section 3(d), at any time at any time during an Event of
Default Redemption Right Period (as defined below) with respect to an Alternate
Conversion Event of Default (regardless of whether such Event of Default has
been cured or if the Holder has delivered an Event of Default Redemption Notice
to the Company), the Holder may, at the Holder’s option, convert (each, an
“Alternate Conversion”, and the date of such Alternate Conversion, each, an
“Alternate Conversion Date”) all, or any part of, the Conversion Amount (such
portion of the Conversion Amount subject to such Alternate Conversion, the
“Alternate Conversion Amount”) into shares of Common Stock at the Alternate
Conversion Price.

 

11

 

 

(ii) Mechanics of Alternate Conversion. On any Alternate Conversion Date, the
Holder may voluntarily convert any Alternate Conversion Amount pursuant to
Section 3(c) (with “Alternate Conversion Price” replacing “Conversion Price” for
all purposes hereunder with respect to such Alternate Conversion and with
“Redemption Premium of the Conversion Amount” replacing “Conversion Amount” in
clause (x) of the definition of Conversion Rate above with respect to such
Alternate Conversion) by designating in the Conversion Notice delivered pursuant
to this Section 3(e) of this Note that the Holder is electing to use the
Alternate Conversion Price for such conversion; provided that in the event of
the Conversion Floor Price Condition, on the applicable Alternate Conversion
Date the Company shall also deliver to the Holder the applicable Alternate
Conversion Floor Amount. Notwithstanding anything to the contrary in this
Section 3(e), but subject to Section 3(d), until the Company delivers shares of
Common Stock representing the applicable Alternate Conversion Amount to the
Holder, such Alternate Conversion Amount may be converted by the Holder into
shares of Common Stock pursuant to Section 3(c) without regard to this Section
3(e).

 

4. RIGHTS UPON EVENT OF DEFAULT.

 

(a) Event of Default. Each of the following events shall constitute an “Event of
Default” and each of the events in clauses (ix), (x) and (xi) shall constitute a
“Bankruptcy Event of Default”:

 

(i) the failure of the applicable Registration Statement (as defined in the
Registration Rights Agreement) to be filed with the SEC on or prior to the date
that is ten (10) days after the applicable Filing Deadline (as defined in the
Registration Rights Agreement) or the failure of the applicable Registration
Statement to be declared effective by the SEC on or prior to the date that is
five (5) days after the applicable Effectiveness Deadline (as defined in the
Registration Rights Agreement);

 

(ii) while the applicable Registration Statement is required to be maintained
effective pursuant to the terms of the Registration Rights Agreement, the
effectiveness of the applicable Registration Statement lapses for any reason
(including, without limitation, the issuance of a stop order) or such
Registration Statement (or the prospectus contained therein) is unavailable to
any holder of Registrable Securities (as defined in the Registration Rights
Agreement) for sale of all of such holder’s Registrable Securities in accordance
with the terms of the Registration Rights Agreement, and such lapse or
unavailability continues for a period of five (5) consecutive Trading Days or
for more than an aggregate of ten (10) Trading Days in any 365-day period
(excluding days during an Allowable Grace Period (as defined in the Registration
Rights Agreement));

 

(iii) the suspension from trading or the failure of the Common Stock to be
trading or listed (as applicable) on an Eligible Market for a period of ten (10)
consecutive Trading Days;

 

12

 

 

(iv) the Company’s (A) failure to cure a Conversion Failure by delivery of the
required number of shares of Common Stock within five (5) Trading Days after the
applicable Conversion Date or (B) notice, written or oral, to any holder of the
Notes, including, without limitation, by way of public announcement or through
any of its agents, at any time, of its intention not to comply, as required,
with a request for conversion of any Notes into shares of Common Stock that is
requested in accordance with the provisions of the Notes, other than pursuant to
Section 3(d);

 

(v) except to the extent the Company is in compliance with Section 10(b) below,
at any time following the tenth (10th) consecutive day that the Holder’s
Authorized Share Allocation (as defined in Section 10(a) below) is less than the
number of shares of Common Stock that the Holder would be entitled to receive
upon a conversion of the full Conversion Amount of this Note (without regard to
any limitations on conversion set forth in Section 3(d) or otherwise);

 

(vi) the Company’s or any Subsidiary’s failure to pay to the Holder any amount
of Principal, Interest, Late Charges or other amounts when and as due under this
Note (including, without limitation, the Company’s or any Subsidiary’s failure
to pay any redemption payments or amounts hereunder) or any other Transaction
Document (as defined in the Securities Purchase Agreement) or any other
agreement, document, certificate or other instrument delivered in connection
with the transactions contemplated hereby and thereby, but only if such failure
remains uncured for a period of at least two (2) Trading Days;

 

(vii) the Company fails to remove any restrictive legend on any certificate or
any shares of Common Stock issued to the Holder upon conversion of any
Securities (as defined in the Securities Purchase Agreement) acquired by the
Holder under the Securities Purchase Agreement (including this Note) as and when
required by such Securities or the Securities Purchase Agreement, unless
otherwise then prohibited by applicable federal securities laws, and any such
failure remains uncured for at least ten (10) days;

 

(viii) the occurrence of any default (after lapse of any applicable cure
periods) under, redemption of or acceleration prior to maturity of at least an
aggregate of $150,000 of Indebtedness (as defined in the Securities Purchase
Agreement) of the Company or any of its Subsidiaries, other than with respect to
any Other Notes;

 

(ix) bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for the relief of debtors shall be instituted by or against the
Company or any Subsidiary and, if instituted against the Company or any
Subsidiary by a third party, shall not be dismissed within thirty (30) days of
their initiation;

 

13

 

 

(x) the commencement by the Company or any Subsidiary of a voluntary case or
proceeding under any applicable federal, state or foreign bankruptcy,
insolvency, reorganization or other similar law or of any other case or
proceeding to be adjudicated a bankrupt or insolvent, or the consent by it to
the entry of a decree, order, judgment or other similar document in respect of
the Company or any Subsidiary in an involuntary case or proceeding under any
applicable federal, state or foreign bankruptcy, insolvency, reorganization or
other similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal, state or foreign
law, or the consent by it to the filing of such petition or to the appointment
of or taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or the making by it of an assignment for
the benefit of creditors, or the execution of a composition of debts, or the
occurrence of any other similar federal, state or foreign proceeding, or the
admission by it in writing of its inability to pay its debts generally as they
become due, the taking of corporate action by the Company or any Subsidiary in
furtherance of any such action or the taking of any action by any Person to
commence a Uniform Commercial Code foreclosure sale or any other similar action
under federal, state or foreign law;

 

(xi) the entry by a court of (i) a decree, order, judgment or other similar
document in respect of the Company or any Subsidiary of a voluntary or
involuntary case or proceeding under any applicable federal, state or foreign
bankruptcy, insolvency, reorganization or other similar law or (ii) a decree,
order, judgment or other similar document adjudging the Company or any
Subsidiary as bankrupt or insolvent, or approving as properly filed a petition
seeking liquidation, reorganization, arrangement, adjustment or composition of
or in respect of the Company or any Subsidiary under any applicable federal,
state or foreign law or (iii) a decree, order, judgment or other similar
document appointing a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or ordering the winding up or liquidation
of its affairs, and the continuance of any such decree, order, judgment or other
similar document or any such other decree, order, judgment or other similar
document unstayed and in effect for a period of thirty (30) consecutive days;

 

(xii) a final judgment or judgments for the payment of money aggregating in
excess of $150,000 are rendered against the Company and/or any of its
Subsidiaries and which judgments are not, within thirty (30) days after the
entry thereof, bonded, discharged, settled or stayed pending appeal, or are not
discharged within thirty (30) days after the expiration of such stay; provided,
however, any judgment which is covered by insurance or an indemnity from a
credit worthy party shall not be included in calculating the $150,000 amount set
forth above so long as the Company provides the Holder a written statement from
such insurer or indemnity provider (which written statement shall be reasonably
satisfactory to the Holder) to the effect that such judgment is covered by
insurance or an indemnity and the Company or such Subsidiary (as the case may
be) will receive the proceeds of such insurance or indemnity within thirty (30)
days of the issuance of such judgment;

 

14

 

 

(xiii) the Company and/or any Subsidiary, individually or in the aggregate,
either (i) fails to pay, when due, or within any applicable grace period, any
payment with respect to any Indebtedness in excess of $150,000 due to any third
party (other than, with respect to unsecured Indebtedness only, payments
contested by the Company and/or such Subsidiary (as the case may be) in good
faith by proper proceedings and with respect to which adequate reserves have
been set aside for the payment thereof in accordance with GAAP) or is otherwise
in breach or violation of any agreement for monies owed or owing in an amount in
excess of $150,000, which failure to pay, breach or violation permits the other
party thereto to declare an event of default or otherwise accelerate amounts due
thereunder, or (ii) suffer to exist any other circumstance or event that would,
with or without the passage of time or the giving of notice, result in a default
or event of default under any agreement binding the Company or any Subsidiary,
which default or event of default would or is likely to have a material adverse
effect on the business, assets, operations (including results thereof),
liabilities, properties, condition (including financial condition) or prospects
of the Company or any of its Subsidiaries, individually or in the aggregate;

 

(xiv) other than as specifically set forth in another clause of this Section
4(a), the Company or any Subsidiary breaches any representation or warranty, in
any material respect (other than representations or warranties subject to
material adverse effect or materiality, which may not be breached in any
respect) or any covenant or other term or condition of any Transaction Document,
except, in the case of a breach of a covenant or other term or condition that is
curable, only if such breach remains uncured for a period of five (5)
consecutive Trading Days;

 

(xv) the occurrence of four (4) or more false or inaccurate certification
(including a false or inaccurate deemed certification) by the Company that
either (A) the Equity Conditions are satisfied, (B) there has been no Equity
Conditions Failure, or (C) as to whether any Event of Default has occurred;

 

(xvi) any breach or failure in any respect by the Company or any Subsidiary to
comply with any provision of clauses (a) to (g), (n), (p), (q) or (r) of Section
15 of this Note, but only with respect to clauses (e) to (g), or (n), (p), (q)
or (r) of Section 15 of this Note if such breach remains uncured for a period of
five (5) consecutive days;

 

(xvii) any Material Adverse Effect (as defined in the Securities Purchase
Agreement) occurs (other than any material adverse development or material
adverse change with respect to any products of the Company other than the CarpX
or Esocheck products);

 

(xviii) any provision of any Transaction Document (including, without
limitation, the Security Documents and the Guaranties) shall at any time for any
reason (other than pursuant to the express terms thereof) cease to be valid and
binding on or enforceable against the parties thereto, or the validity or
enforceability thereof shall be contested by any party thereto, or a proceeding
shall be commenced by the Company or any Subsidiary or any governmental
authority having jurisdiction over any of them, seeking to establish the
invalidity or unenforceability thereof, or the Company or any Subsidiary shall
deny in writing that it has any liability or obligation purported to be created
under any Transaction Document (including, without limitation, the Security
Documents and the Guaranties);

 

15

 

 

(xix) this Note and/or any Security Document shall for any reason fail or cease
to create a separate valid and perfected and, except to the extent permitted by
the terms hereof or thereof, first priority Lien (as defined in the Securities
Purchase Agreement) on the Collateral (as defined in the Security Documents) in
favor of the Collateral Agent (as defined in the Securities Purchase Agreement)
or any material provision of any Security Document shall at any time for any
reason cease to be valid and binding on or enforceable against the Company or
the validity or enforceability thereof shall be contested by any party thereto,
or a proceeding shall be commenced by the Company or any governmental authority
having jurisdiction over the Company, seeking to establish the invalidity or
unenforceability thereof;

 

(xx) any material damage to, or loss, theft or destruction of, any Collateral,
whether or not insured, or any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy, or other casualty which causes, for
more than fifteen (15) consecutive days, the cessation or substantial
curtailment of revenue producing activities at any facility of the Company or
any Subsidiary, if any such event or circumstance has had, or is reasonably
likely to have a Material Adverse Effect;

 

(xxi) if both (x) Lishan Aklog ceases to be the chief executive officer of the
Company and (y) Dennis McGrath ceases to be the chief financial officer or chief
executive officer of the Company; or

 

(xxii) any Event of Default (as defined in the Other Notes) occurs with respect
to any Other Notes.

 

16

 

 

(b) Notice of an Event of Default; Redemption Right. Upon the occurrence of an
Event of Default with respect to this Note or any Other Note, the Company shall
within one (1) Business Day deliver written notice thereof via facsimile or
electronic mail and overnight courier (with next day delivery specified) (an
“Event of Default Notice”) to the Holder. At any time after the earlier of the
Holder’s receipt of an Event of Default Notice and the Holder becoming aware of
an Event of Default (such earlier date, the “Event of Default Right Commencement
Date”) and ending (such ending date, the “Event of Default Right Expiration
Date”, and each such period, an “Event of Default Redemption Right Period”) on
the twentieth (20th) Trading Day after the later of (x) the date such Event of
Default is cured and (y) the Holder’s receipt of an Event of Default Notice that
includes (I) a reasonable description of the applicable Event of Default, (II) a
certification as to whether, in the opinion of the Company, such Event of
Default is capable of being cured and, if applicable, a reasonable description
of any existing plans of the Company to cure such Event of Default and (III) a
certification as to the date the Event of Default occurred and, if cured on or
prior to the date of such Event of Default Notice, the applicable Event of
Default Right Expiration Date, the Holder may require the Company to redeem
(regardless of whether such Event of Default has been cured on or prior to the
Event of Default Right Expiration Date) all or any portion of this Note by
delivering written notice thereof (the “Event of Default Redemption Notice”) to
the Company, which Event of Default Redemption Notice shall indicate the portion
of this Note the Holder is electing to redeem. Each portion of this Note subject
to redemption by the Company pursuant to this Section 4(b) shall be redeemed by
the Company at a price equal to the greater of (i) the product of (A) the
Conversion Amount to be redeemed multiplied by (B) the Redemption Premium and
(ii) the product of (X) the Conversion Rate with respect to the Conversion
Amount in effect at such time as the Holder delivers an Event of Default
Redemption Notice multiplied by (Y) the greatest Closing Sale Price of the
Common Stock on any Trading Day during the period commencing on the date
immediately preceding such Event of Default and ending on the date the Company
makes the entire payment required to be made under this Section 4(b) (the “Event
of Default Redemption Price”). [INSERT IN SERIES B NOTES ONLY (except, solely if
any Restricted Principal is included in such Conversion Amount subject to
redemption pursuant to the applicable Event of Default Notice (such amount of
Restricted Principal, the “Eligible Event of Default Restricted Principal”) and
the Holder elects to effect Event of Default Netting (as defined in the Investor
Note) pursuant to the terms of the Investor Note, such Event of Default
Redemption Price shall be reduced, on a dollar-for-dollar basis, by such portion
of the Eligible Event of Default Restricted Principal subject to such Event of
Default Netting (such amount of Eligible Event of Default Restricted Principal,
the “Event of Default Restricted Principal Amount”) and such Event of Default
Restricted Principal Amount shall be satisfied on such Redemption Date by Event
of Default Netting (as defined in the Investor Note) (solely if the applicable
Event of Default does not include a Bankruptcy Event of Default) or
automatically satisfied on such Redemption Date by Event of Default Bankruptcy
Netting (as defined in the Investor Note) (solely if the applicable Event of
Default includes a Bankruptcy Event of Default), as applicable, with respect
thereto)]. Redemptions required by this Section 4(b) shall be made in accordance
with the provisions of Section 11. To the extent redemptions required by this
Section 4(b) are deemed or determined by a court of competent jurisdiction to be
prepayments of this Note by the Company, such redemptions shall be deemed to be
voluntary prepayments. Notwithstanding anything to the contrary in this Section
4(b), but subject to Section 3(d), until the Event of Default Redemption Price
(together with any Late Charges thereon) is paid in full, the Conversion Amount
submitted for redemption under this Section 4(b) (together with any Late Charges
thereon) may be converted, in whole or in part, by the Holder into Common Stock
pursuant to the terms of this Note. In the event of a partial redemption of this
Note pursuant hereto, [INSERT IN SERIES B NOTE ONLY: (x)] the Principal amount
redeemed shall be deducted from the Installment Amount(s) relating to the
applicable Installment Date(s) as set forth in the Event of Default Redemption
Notice and [INSERT IN SERIES B NOTE ONLY: (y) the amount of Restricted Principal
redeemed, if any, shall be set forth in the applicable Event of Default
Redemption Notice]. In the event of a partial redemption of this Note pursuant
hereto, the Principal amount redeemed shall be deducted from the Installment
Amount(s) relating to the applicable Installment Date(s) as set forth in the
Event of Default Redemption Notice (or, if not specified, deducted from the
Installment Amount(s) relating to the last Installment Date). In the event of
the Company’s redemption of any portion of this Note under this Section 4(b),
the Holder’s damages would be uncertain and difficult to estimate because of the
parties’ inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any redemption premium due under this Section 4(b) is intended by
the parties to be, and shall be deemed, a reasonable estimate of the Holder’s
actual loss of its investment opportunity and not as a penalty. Any redemption
upon an Event of Default shall not constitute an election of remedies by the
Holder, and all other rights and remedies of the Holder shall be preserved.

 

17

 

 

(c) Mandatory Redemption upon Bankruptcy Event of Default. Notwithstanding
anything to the contrary herein, and notwithstanding any conversion that is then
required or in process, upon any Bankruptcy Event of Default, whether occurring
prior to or following the Maturity Date, the Company shall immediately pay to
the Holder an amount in cash representing (i) all outstanding Principal, accrued
and unpaid Interest and accrued and unpaid Late Charges on such Principal and
Interest, multiplied by (ii) the Redemption Premium, in addition to any and all
other amounts due hereunder, without the requirement for any notice or demand or
other action by the Holder or any other person or entity [INSERT IN SERIES B
NOTES ONLY:, except that any Restricted Principal then outstanding hereunder
shall be satisfied through Bankruptcy Event of Default Netting (as defined in
the Investor Note) (in lieu of such cash payment hereunder)], provided that the
Holder may, in its sole discretion, waive such right to receive payment upon a
Bankruptcy Event of Default, in whole or in part, and any such waiver shall not
affect any other rights of the Holder hereunder, including any other rights in
respect of such Bankruptcy Event of Default, any right to conversion, and any
right to payment of the Event of Default Redemption Price or any other
Redemption Price, as applicable.

 

5. RIGHTS UPON FUNDAMENTAL TRANSACTION.

 

(a) Assumption. The Company shall not enter into or be party to a Fundamental
Transaction unless (i) the Successor Entity assumes in writing all of the
obligations of the Company under this Note and the other Transaction Documents
in accordance with the provisions of this Section 5(a) pursuant to written
agreements in form and substance satisfactory to the Holder and approved by the
Holder prior to such Fundamental Transaction, including agreements to deliver to
each holder of Notes in exchange for such Notes a security of the Successor
Entity evidenced by a written instrument substantially similar in form and
substance to the Notes, including, without limitation, having a principal amount
and interest rate equal to the principal amounts then outstanding and the
interest rates of the Notes held by such holder, having similar conversion
rights as the Notes and having similar ranking and security to the Notes [INSERT
IN SERIES B NOTES ONLY: and, if applicable, a restricted principal equal in
amount to the Restricted Principal then outstanding hereunder and a restricted
OID equal in amount to the Restricted OID then outstanding hereunder], and
satisfactory to the Holder and (ii) the Successor Entity (including its Parent
Entity) is a publicly traded corporation whose common stock is quoted on or
listed for trading on an Eligible Market. Upon the occurrence of any Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Note and the other Transaction Documents referring to the “Company” shall
refer instead to the Successor Entity), and may exercise every right and power
of the Company and shall assume all of the obligations of the Company under this
Note and the other Transaction Documents with the same effect as if such
Successor Entity had been named as the Company herein. Upon consummation of a
Fundamental Transaction, the Successor Entity shall deliver to the Holder
confirmation that there shall be issued upon conversion or redemption of this
Note at any time after the consummation of such Fundamental Transaction, in lieu
of the shares of Common Stock (or other securities, cash, assets or other
property (except such items still issuable under Sections 6 and 17, which shall
continue to be receivable thereafter)) issuable upon the conversion or
redemption of the Notes prior to such Fundamental Transaction, such shares of
the publicly traded common stock (or their equivalent) of the Successor Entity
(including its Parent Entity) which the Holder would have been entitled to
receive upon the happening of such Fundamental Transaction had this Note been
converted immediately prior to such Fundamental Transaction (without regard to
any limitations on the conversion of this Note), as adjusted in accordance with
the provisions of this Note. Notwithstanding the foregoing, the Required Holders
may elect, at their sole option, by delivery of written notice to the Company to
waive this Section 5(a) to permit the Fundamental Transaction without the
assumption of this Note. The provisions of this Section 5 shall apply similarly
and equally to successive Fundamental Transactions and shall be applied without
regard to any limitations on the conversion of this Note.

 

18

 

 

(b) Notice of a Change of Control; Redemption Right. No sooner than twenty (20)
Trading Days nor later than ten (10) Trading Days prior to the consummation of a
Change of Control (the “Change of Control Date”), but not prior to the public
announcement of such Change of Control, the Company shall deliver written notice
thereof via facsimile or electronic mail and overnight courier to the Holder (a
“Change of Control Notice”). At any time during the period beginning after the
Holder’s receipt of a Change of Control Notice or the Holder becoming aware of a
Change of Control if a Change of Control Notice is not delivered to the Holder
in accordance with the immediately preceding sentence (as applicable) and ending
on twenty (20) Trading Days after the later of (A) the date of consummation of
such Change of Control or (B) the date of receipt of such Change of Control
Notice or (C) the date of the announcement of such Change of Control, the Holder
may require the Company to redeem all or any portion of this Note by delivering
written notice thereof (“Change of Control Redemption Notice”) to the Company,
which Change of Control Redemption Notice shall indicate the Conversion Amount
the Holder is electing to redeem. The portion of this Note subject to redemption
pursuant to this Section 5 shall be redeemed by the Company in cash at a price
equal to the greatest of (i) the product of (w) the Change of Control Redemption
Premium multiplied by (y) the Conversion Amount being redeemed, (ii) the product
of (x) the Change of Control Redemption Premium multiplied by (y) the product of
(A) the Conversion Amount being redeemed multiplied by (B) the quotient
determined by dividing (I) the greatest Closing Sale Price of the shares of
Common Stock during the period beginning on the date immediately preceding the
earlier to occur of (1) the consummation of the applicable Change of Control and
(2) the public announcement of such Change of Control and ending on the date the
Holder delivers the Change of Control Redemption Notice by (II) the Conversion
Price then in effect and (iii) the product of (y) the Change of Control
Redemption Premium multiplied by (z) the product of (A) the Conversion Amount
being redeemed multiplied by (B) the quotient of (I) the aggregate cash
consideration and the aggregate cash value of any non-cash consideration per
share of Common Stock to be paid to the holders of the shares of Common Stock
upon consummation of such Change of Control (any such non-cash consideration
constituting publicly-traded securities shall be valued at the highest of the
Closing Sale Price of such securities as of the Trading Day immediately prior to
the consummation of such Change of Control, the Closing Sale Price of such
securities on the Trading Day immediately following the public announcement of
such proposed Change of Control and the Closing Sale Price of such securities on
the Trading Day immediately prior to the public announcement of such proposed
Change of Control) divided by (II) the Conversion Price then in effect (the
“Change of Control Redemption Price”). [INSERT IN SERIES B NOTES ONLY (except,
solely if any Restricted Principal is included in such Conversion Amount subject
to redemption pursuant to the applicable Change of Control Notice (such amount
of Restricted Principal, the “Eligible Change of Control Restricted Principal”)
and the Holder elects to effect Redemption Netting (as defined in the Investor
Note) pursuant to the terms of the Investor Note, such Change of Control
Redemption Price shall be reduced, on a dollar-for-dollar basis, by such portion
of the Eligible Change of Control Restricted Principal subject to such
Redemption Netting (such amount of Eligible Change of Control Restricted
Principal, the “Change of Control Restricted Principal Amount”) and such Change
of Control Restricted Principal Amount shall be automatically satisfied on such
Redemption Date by Redemption Netting (as defined in the Investor Note) with
respect thereto)]. Redemptions required by this Section 5 shall be made in
accordance with the provisions of Section 11 and shall have priority to payments
to stockholders in connection with such Change of Control. To the extent
redemptions required by this Section 5(b) are deemed or determined by a court of
competent jurisdiction to be prepayments of this Note by the Company, such
redemptions shall be deemed to be voluntary prepayments. Notwithstanding
anything to the contrary in this Section 5, but subject to Section 3(d), until
the Change of Control Redemption Price (together with any Late Charges thereon)
is paid in full, the Conversion Amount submitted for redemption under this
Section 5(b) (together with any Late Charges thereon) may be converted, in whole
or in part, by the Holder into Common Stock pursuant to Section 3. In the event
of a partial redemption of this Note pursuant hereto, (x) the Principal amount
redeemed shall be deducted from the Installment Amount(s) relating to the
applicable Installment Date(s) as set forth in the Change of Control Redemption
Notice [INSERT IN SERIES B NOTE ONLY: and (y) the amount of Restricted Principal
redeemed, if any, shall be set forth in the applicable Change of Control
Redemption Notice.] In the event of the Company’s redemption of any portion of
this Note under this Section 5(b), the Holder’s damages would be uncertain and
difficult to estimate because of the parties’ inability to predict future
interest rates and the uncertainty of the availability of a suitable substitute
investment opportunity for the Holder. Accordingly, any redemption premium due
under this Section 5(b) is intended by the parties to be, and shall be deemed, a
reasonable estimate of the Holder’s actual loss of its investment opportunity
and not as a penalty.

 

19

 

 

6. RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE EVENTS.

 

(a) Purchase Rights. In addition to any adjustments pursuant to Section 7 and 17
below, if at any time the Company grants, issues or sells any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to all or substantially all of the record holders of any
class of Common Stock (the “Purchase Rights”), then the Holder will be entitled
to acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note and assuming for such purpose that the Note was
converted at the Conversion Price as of the applicable record date) immediately
prior to the date on which a record is taken for the grant, issuance or sale of
such Purchase Rights, or, if no such record is taken, the date as of which the
record holders of shares of Common Stock are to be determined for the grant,
issue or sale of such Purchase Rights (provided, however, that to the extent
that the Holder’s right to participate in any such Purchase Right would result
in the Holder and the other Attribution Parties exceeding the Maximum
Percentage, then the Holder shall not be entitled to participate in such
Purchase Right to the extent of the Maximum Percentage (and shall not be
entitled to beneficial ownership of such shares of Common Stock as a result of
such Purchase Right (and beneficial ownership) to the extent of any such excess)
and such Purchase Right to such extent shall be held in abeyance up to ninety
(90) Trading Days (and, if such Purchase Right has an expiration date, maturity
date or other similar provision, such term shall be extended by such number of
days held in abeyance, if applicable) for the benefit of the Holder until the
applicable expiration date, maturity date or similar time (as extended pursuant
to the foregoing), until such time or times during such extended period, if any,
as its right thereto would not result in the Holder and the other Attribution
Parties exceeding the Maximum Percentage, at which time or times the Holder
shall be granted such right (and any Purchase Right granted, issued or sold on
such initial Purchase Right or on any subsequent Purchase Right held similarly
in abeyance (and, if such Purchase Right has an expiration date, maturity date
or other similar provision, such term shall be extended by such number of days
held in abeyance, if applicable)) to the same extent as if there had been no
such limitation). The Holder shall be deemed to have waived the right to receive
any such Purchase Rights that remain held in abeyance at the end of such
abeyance period if not granted prior to such time.

 

(b) Other Corporate Events. In addition to and not in substitution for any other
rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with respect to or in exchange for shares of Common
Stock (a “Corporate Event”), the Company shall make appropriate provision to
ensure that the Holder will thereafter have the right to receive upon a
conversion of this Note, at the Holder’s option (i) in addition to the shares of
Common Stock receivable upon such conversion, such securities or other assets to
which the Holder would have been entitled with respect to such shares of Common
Stock had such shares of Common Stock been held by the Holder upon the
consummation of such Corporate Event (without taking into account any
limitations or restrictions on the convertibility of this Note) or (ii) in lieu
of the shares of Common Stock otherwise receivable upon such conversion, such
securities or other assets received by the holders of shares of Common Stock in
connection with the consummation of such Corporate Event in such amounts as the
Holder would have been entitled to receive had this Note initially been issued
with conversion rights for the form of such consideration (as opposed to shares
of Common Stock) at a conversion rate for such consideration commensurate with
the Conversion Rate. Provision made pursuant to the preceding sentence shall be
in a form and substance satisfactory to the Holder. The provisions of this
Section 6 shall apply similarly and equally to successive Corporate Events and
shall be applied without regard to any limitations on the conversion or
redemption of this Note.

 

20

 

 

7. RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

 

(a) Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. Without limiting any provision of Section 4(c), if the Company at any
time on or after the Subscription Date subdivides (by any stock split, stock
dividend, stock combination, recapitalization or other similar transaction) one
or more classes of its outstanding shares of Common Stock into a greater number
of shares, the Conversion Price in effect immediately prior to such subdivision
will be proportionately reduced. Without limiting any provision of Section 6 or
Section 17, if the Company at any time on or after the Subscription Date
combines (by any stock split, stock dividend, stock combination,
recapitalization or other similar transaction) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the
Conversion Price in effect immediately prior to such combination will be
proportionately increased. Any adjustment pursuant to this Section 7(a) shall
become effective immediately after the effective date of such subdivision or
combination. If any event requiring an adjustment under this Section 7(a) occurs
during the period that a Conversion Price is calculated hereunder, then the
calculation of such Conversion Price shall be adjusted appropriately to reflect
such event.

 

(b) Holder’s Right of Adjusted Conversion Price. In addition to and not in
limitation of the other provisions of this Section 7 or in the Securities
Purchase Agreement, if the Company in any manner issues or sells or enters into
any agreement to issue or sell, any Common Stock, Options or Convertible
Securities (any such securities, “Variable Price Securities”), after the
Subscription Date that are issuable pursuant to such agreement or convertible
into or exchangeable or exercisable for shares of Common Stock at a price which
varies or may vary with the market price of the shares of Common Stock,
including by way of one or more reset(s) to a fixed price, but exclusive of such
formulations reflecting customary anti-dilution provisions (such as share
splits, share combinations, share dividends and similar transactions) (each of
the formulations for such variable price being herein referred to as, the
“Variable Price”), the Company shall provide written notice thereof via
facsimile or electronic mail and overnight courier to the Holder on the date of
such agreement and the issuance of such Convertible Securities or Options. From
and after the date the Company enters into such agreement or issues any such
Variable Price Securities, the Holder shall have the right, but not the
obligation, in its sole discretion to substitute the Variable Price for the
Conversion Price upon conversion of this Note by designating in the Conversion
Notice delivered upon any conversion of this Note that solely for purposes of
such conversion the Holder is relying on the Variable Price rather than the
Conversion Price then in effect. The Holder’s election to rely on a Variable
Price for a particular conversion of this Note shall not obligate the Holder to
rely on a Variable Price for any future conversion of this Note. In addition,
from and after the date the Company enters into such agreement or issues any
such Variable Price Securities (whether or not such Variable Price Securities or
agreement remains outstanding or in effect, as applicable), for purposes of
calculating the Installment Conversion Price as of any time of determination, at
the sole option of the Holder, the “Conversion Price” as used therein shall mean
the lower of (x) the Conversion Price as of such time of determination and (y)
the Variable Price as of such time of determination.

 

21

 

 

(c) Calculations. All calculations under this Section 7 shall be made by
rounding to the nearest cent or the nearest 1/100th of a share, as applicable.
The number of shares of Common Stock outstanding at any given time shall not
include shares owned or held by or for the account of the Company, and the
disposition of any such shares shall be considered an issue or sale of Common
Stock.

 

(d) Voluntary Adjustment by Company. The Company may at any time during the term
of this Note, with the prior written consent of the Required Holders (as defined
in the Securities Purchase Agreement), reduce the then current Conversion Price
of each of the Notes to any amount and for any period of time deemed appropriate
by the board of directors of the Company.

 

8. INSTALLMENT CONVERSION OR REDEMPTION.

 

(a) General. On each applicable Installment Date, provided there has been no
Equity Conditions Failure, the Company shall pay to the Holder of this Note the
applicable Installment Amount due on such date by converting such Installment
Amount in accordance with this Section 8 (a “Installment Conversion”); provided,
however, that the Company may, at its option following notice to the Holder as
set forth below, pay the Installment Amount by redeeming such Installment Amount
in cash (a “Installment Redemption”) or by any combination of an Installment
Conversion and an Installment Redemption so long as all of the outstanding
applicable Installment Amount due on any Installment Date shall be converted
and/or redeemed by the Company on the applicable Installment Date, subject to
the provisions of this Section 8. On or after the date which is the fifteenth
(15th) Trading Day prior to, but on or before the date which is the tenth (10th)
Trading Day prior to, the next Installment Date (each, an “Installment Notice
Due Date”), the Company shall deliver written notice (each, a “Installment
Notice” and the date all of the holders receive such notice is referred to as to
the “Installment Notice Date”), to each holder of Notes and such Installment
Notice shall (i) either (A) confirm that the applicable Installment Amount of
such holder’s Note shall be converted in whole pursuant to an Installment
Conversion or (B) (1) state that the Company elects to redeem for cash, or is
required to redeem for cash in accordance with the provisions of the Notes, in
whole or in part, the applicable Installment Amount pursuant to an Installment
Redemption and (2) specify the portion of such Installment Amount which the
Company elects or is required to redeem pursuant to an Installment Redemption
(such amount to be redeemed in cash, the “Installment Redemption Amount”) and
the portion of the applicable Installment Amount, if any, with respect to which
the Company will, and is permitted to, effect an Installment Conversion (such
amount of the applicable Installment Amount so specified to be so converted
pursuant to this Section 8 is referred to herein as the “Installment Conversion
Amount”), which amounts when added together, must at least equal the entire
applicable Installment Amount and (ii) if the applicable Installment Amount is
to be paid, in whole or in part, pursuant to an Installment Conversion, certify
that there is not then an Equity Conditions Failure as of the applicable
Installment Notice Date. Each Installment Notice shall be irrevocable. If the
Company does not timely deliver an Installment Notice in accordance with this
Section 8 with respect to a particular Installment Date, then the Company shall
be deemed to have delivered an irrevocable Installment Notice confirming an
Installment Conversion of the entire Installment Amount payable on such
Installment Date and shall be deemed to have certified that there is not then an
Equity Conditions Failure in connection with such Installment Conversion. The
applicable Installment Conversion Amount (whether set forth in the applicable
Installment Notice or by operation of this Section 8) shall be converted in
accordance with Section 8(b) and the applicable Installment Redemption Amount
shall be redeemed in accordance with Section 8(c). [INSERT IN SERIES A NOTE
ONLY: Notwithstanding anything herein to the contrary, if the Holder owns both
this Note and a Series B Note on any Installment Date, the Holder may allocate
the Installment Amount to be paid pursuant to this Section 8 (and/or Section 8
of such Series B Note), as applicable, among the Conversion Amount of this Note
and the Unrestricted Principal (as defined in the Series B Note) (or any
Restricted Principal (as defined in the Series B Note) or Restricted OID (as
defined in the Series B Note), as applicable, that will become Unrestricted
Principal on or prior to such Installment Date, as applicable), as applicable,
as set forth in a written notice to the Company on or prior to the applicable
Installment Date (which notice may be an e-mail).][INSERT IN SERIES B NOTE ONLY:
Notwithstanding anything herein to the contrary, if the Holder owns both this
Note and a Series A Note on any Installment Date, the Holder may allocate the
Installment Amount to be paid pursuant to this Section 8 (and/or Section 8 of
such Series A Note), as applicable, among the Unrestricted Principal (or any
Restricted Principal or Restricted OID that will become Unrestricted Principal
on or prior to such Installment Date, as applicable) of this Note and the
Conversion Amount (as defined in such Series A Note) of such Series A Note, as
applicable, as set forth in a written notice to the Company on or prior to the
applicable Installment Date (which notice may be an e-mail).]

 

22

 

 

(b) Mechanics of Installment Conversion. Subject to Section 3(d), if the Company
delivers an Installment Notice or is deemed to have delivered an Installment
Notice certifying that such Installment Amount is being paid, in whole or in
part, in an Installment Conversion in accordance with Section 8(a), then the
remainder of this Section 8(b) shall apply. The applicable Installment
Conversion Amount, if any, shall be converted on the applicable Installment Date
at the applicable Installment Conversion Price and the Company shall, on such
Installment Date, (A) deliver to the Holder’s account with DTC such shares of
Common Stock issued upon such conversion (subject to the reduction contemplated
by the immediately following sentence and, if applicable, the penultimate
sentence of this Section 8(b)), and (B) in the event of the Conversion Floor
Price Condition, the Company shall deliver to the Holder the applicable
Conversion Installment Floor Amount, provided that the Equity Conditions are
then satisfied (or waived in writing by the Holder) on such Installment Date and
an Installment Conversion is not otherwise prohibited under any other provision
of this Note. If the Company confirmed (or is deemed to have confirmed by
operation of Section 8(a)) the conversion of the applicable Installment
Conversion Amount, in whole or in part, and there was no Equity Conditions
Failure as of the applicable Installment Notice Date (or is deemed to have
certified that the Equity Conditions in connection with any such conversion have
been satisfied by operation of Section 8(a)) but an Equity Conditions Failure
occurred between the applicable Installment Notice Date and any time through the
applicable Installment Date (the “Interim Installment Period”), the Company
shall provide the Holder a subsequent notice to that effect. If there is an
Equity Conditions Failure (which is not waived in writing by the Holder) during
such Interim Installment Period or an Installment Conversion is not otherwise
permitted under any other provision of this Note, then, at the option of the
Holder designated in writing to the Company, the Holder may require the Company
to do any one or more of the following: (i) the Company shall redeem all or any
part designated by the Holder of the unconverted Installment Conversion Amount
(such designated amount is referred to as the “Designated Redemption Amount”)
and the Company shall pay to the Holder within two (2) days of such Installment
Date, by wire transfer of immediately available funds, an amount in cash equal
to 132.5% of such Designated Redemption Amount, and/or (ii) the Installment
Conversion shall be null and void with respect to all or any part designated by
the Holder of the unconverted Installment Conversion Amount and the Holder shall
be entitled to all the rights of a holder of this Note with respect to such
designated part of the Installment Conversion Amount; provided, however, the
Conversion Price for such designated part of such unconverted Installment
Conversion Amount shall thereafter be adjusted to equal the lesser of (A) the
Installment Conversion Price as in effect on the date on which the Holder voided
the Installment Conversion and (B) the Installment Conversion Price that would
be in effect on the date on which the Holder delivers a Conversion Notice
relating thereto as if such date was an Installment Date. If the Company fails
to redeem any Designated Redemption Amount by the fifth (5th) day following the
applicable Installment Date by payment of such amount by such date, then the
Holder shall have the rights set forth in Section 13(a) as if the Company failed
to pay the applicable Installment Redemption Price (as defined below) and all
other rights under this Note (including, without limitation, such failure
constituting an Event of Default described in Section 4(a)(vi)). Notwithstanding
anything to the contrary in this Section 8(b), but subject to Section 3(d),
until the Company delivers Common Stock representing the Installment Conversion
Amount to the Holder, the Installment Conversion Amount may be converted by the
Holder into Common Stock pursuant to Section 3. In the event that the Holder
elects to convert the Installment Conversion Amount prior to the applicable
Installment Date as set forth in the immediately preceding sentence, the
Installment Conversion Amount so converted shall be deducted from the
Installment Amount(s) relating to the applicable Installment Date(s) as set
forth in the applicable Conversion Notice (or, if not specified, deducted from
the Installment Amount(s) relating to the last Installment Date). The Company
shall pay any and all taxes that may be payable with respect to the issuance and
delivery of any shares of Common Stock in any Installment Conversion hereunder.

 

23

 

 

(c) Mechanics of Installment Redemption. If the Company elects or is required to
effect an Installment Redemption, in whole or in part, in accordance with
Section 8(a), then the Installment Redemption Amount, if any, shall be redeemed
by the Company in cash on the applicable Installment Date by wire transfer to
the Holder of immediately available funds in an amount equal to 115% of the
applicable Installment Redemption Amount (the “Installment Redemption Price”).
If the Company fails to redeem such Installment Redemption Amount on such
Installment Date by payment of the Installment Redemption Price, then, at the
option of the Holder designated in writing to the Company (any such designation
shall be a “Conversion Notice” for purposes of this Note), the Holder may
require the Company to convert all or any part of the Installment Redemption
Amount at the Installment Conversion Price (determined as of the date of such
designation as if such date were an Installment Date). Conversions required by
this Section 8(c) shall be made in accordance with the provisions of Section
3(c). Notwithstanding anything to the contrary in this Section 8(c), but subject
to Section 3(d), until the Installment Redemption Price (together with any Late
Charges thereon) is paid in full, the Installment Redemption Amount (together
with any Late Charges thereon) may be converted, in whole or in part, by the
Holder into Common Stock pursuant to Section 3. In the event the Holder elects
to convert all or any portion of the Installment Redemption Amount prior to the
applicable Installment Date as set forth in the immediately preceding sentence,
the Installment Redemption Amount so converted shall be deducted from the
Installment Amounts relating to the applicable Installment Date(s) as set forth
in the applicable Conversion Notice. Redemptions required by this Section 8(c)
shall be made in accordance with the provisions of Section 11.

 

(d) Deferred Installment Amount. Notwithstanding any provision of this Section
8(d) to the contrary, the Holder may, at its option and in its sole discretion,
deliver a written notice to the Company no later than the Trading Day
immediately prior to the applicable Installment Date electing to have the
satisfaction of all or any portion of an Installment Amount payable on such
Installment Date deferred (such amount deferred, the “Deferral Amount”, and such
deferral, each a “Deferral”) until any subsequent Installment Date selected by
the Holder, in its sole discretion, in which case, the Deferral Amount shall be
added to, and become part of, such subsequent Installment Amount and such
Deferral Amount shall continue to accrue Interest hereunder. Any notice
delivered by the Holder pursuant to this Section 8(d) shall set forth (i) the
Deferral Amount and (ii) the date that such Deferral Amount shall now be
payable. [INSERT IN SERIES B NOTE ONLY: Notwithstanding anything herein to the
contrary, if as of any given Installment Date the Installment Amount for such
Installment Date includes Restricted Principal and/or Restricted OID (such
portion of the Installment Amount constituting Restricted Principal and/or
Restricted OID, collectively, the “Restricted Installment Amount”) and the
Holder fails to deliver written notice to the Company of a Deferral of such
Restricted Installment Amount prior to such Installment Date, on such
Installment Date such Restricted Installment Amount shall automatically be
deemed subject to a Deferral, in whole, to the immediately succeeding
Installment Date (or such other Installment Date as the Holder may subsequently
elect in a writing to the Company).]

 

(e) Acceleration of Installment Amounts. Notwithstanding anything herein to the
contrary, during the period commencing on such Installment Date (a “Current
Installment Date”) and ending on the Trading Day immediately prior to the next
Installment Date (each, an “Installment Period”), at the option of the Holder,
at one or more times, the Holder may convert other Installment Amounts (each, an
“Acceleration”, and each such amount, an “Acceleration Amount”), in whole or in
part, at the Installment Conversion Price of such Current Installment Date in
accordance with the conversion procedures set forth in Section 3 hereunder,
mutatis mutandis; provided, that if a Conversion Floor Price Condition exists
with respect to such Current Installment Date, with each Acceleration the
Company shall also deliver to the Holder the Acceleration Floor Amount on the
applicable Share Delivery Deadline.

 

24

 

 

(f) Blocker Notice; Designated Specified Amounts. Notwithstanding the foregoing,
at any time any shares of Common Stock deliverable to the Holder hereunder would
result in a violation of Section 3(d)(i) above, the Holder shall deliver (or, if
the Holder fails to deliver a written notice, shall nevertheless be deemed to
have delivered, as applicable) to the Company a written notice (which may be an
e-mail) (a “Blocker Notice”) either (I) with respect to such Installment
Conversion that the Company has notified the Holder it has elected to effect, at
least two (2) Business Days prior to the applicable Current Installment Date, or
(II) with respect to any Interest Shares the Company has notified the Holder it
has elected to issue, at least two (2) Business Days prior to the applicable
Interest Date (A) stating that such Installment Conversion or issuance of
Interest Shares, as applicable, would result in a violation of Section 3(d)(i)
above in the absence of the proviso at the end of the first sentence of such
section, and (B) specifying the portion of (x) the applicable Installment Amount
with respect to which such Installment Conversion would result in, or (y) the
applicable Interest Shares to the extent that the issuance thereof would result
in, a violation of Section 3(d)(i) if such Installment Conversion or Interest
Share issuance were effected (such amount so specified is referred to herein as
the “Designated Specified Amount”), the Installment Amount of the Holder for
such Current Installment Date or the Interest for such Interest Date, as the
case may be, shall be automatically reduced by such Designated Specified Amount
(and the Holder shall not be entitled to beneficial ownership of such shares of
Common Stock issuable with respect to such Designated Specified Amount), and the
Holder shall be deemed to have been issued a right hereunder (in full
satisfaction of the amount by which the Installment Amount or Interest was so
reduced) to convert, subject to the limitations on conversion set forth in
Section 3(d)(i) hereunder, all, or any part, of such Designated Specified Amount
into Common Stock (each, a “Withdrawn Designated Specified Amount”) at the
Installment Conversion Price or Interest Conversion Price, as applicable, in
effect for such Current Installment Date or Interest Date (such price, the
“Measurement Price”), by delivery of one or more written notices to the Company
(each, a “Withdrawal Notice” and each date of receipt by the Company of a
Withdrawal Notice, each a “Withdrawal Notice Date”) solely to the extent the
Common Stock issuable to the Holder of such Withdrawn Designated Specified
Amount set forth in such Withdrawal Notice at each such applicable Withdrawal
Notice Date would not result in the Holder and the other Attribution Parties
exceeding the Maximum Percentage. Upon receipt of any Withdrawal Notice, (A) the
Company shall convert the applicable Withdrawn Designated Specified Amount
specified in such Withdrawal Notice into Common Stock in accordance with the
conversion procedures set forth in Section 3 hereunder, mutatis mutandis (with
“Measurement Price” replacing “Conversion Price”, “Withdrawal Notice” replacing
“Conversion Notice” and “Withdrawal Notice Date” replacing “Conversion Date” for
all purposes hereunder with respect to such conversion), and (B) the applicable
Designated Specified Amount shall be decreased by the applicable Withdrawn
Designated Specified Amount. Until converted in accordance herewith, the
Designated Specified Amount shall remain outstanding hereunder and shall be
entitled to all rights and remedies hereunder (except that such Designated
Specified Amount shall not accrue interest hereunder (other than Late Charges,
if any)).

 

25

 

 

9. NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation (as defined in the
Securities Purchase Agreement), Bylaws (as defined in the Securities Purchase
Agreement) or through any reorganization, transfer of assets, consolidation,
merger, scheme of arrangement, dissolution, issue or sale of securities, or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of this Note, and will at all times in good faith carry out all
of the provisions of this Note and take all action as may be required to protect
the rights of the Holder of this Note. Without limiting the generality of the
foregoing or any other provision of this Note or the other Transaction
Documents, the Company (a) shall not increase the par value of any shares of
Common Stock receivable upon conversion of this Note above the Conversion Price
then in effect, and (b) shall take all such actions as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares of Common Stock upon the conversion of this Note.

 

10. RESERVATION OF AUTHORIZED SHARES.

 

(a) Reservation. So long as any Notes remain outstanding, the Company shall at
all times reserve at least (i) if on or prior to the Reduced Share Reservation
Deadline (as defined in the Securities Purchase Agreement), 35 million shares of
Common Stock for issuances pursuant to the terms of the Notes and the 2018 Notes
(as defined in the Securities Purchase Agreement) on or after the Closing Date
and (II) at any time after the Reduced Share Reservation Deadline, the greater
of (i) 200% of the maximum number of shares of Common Stock as shall from time
to time be necessary to effect the conversion, including without limitation,
Installment Conversions, Alternate Conversions and Accelerations, of all of the
Notes then outstanding (without regard to any limitations on conversions and
assuming such Notes remain outstanding until the Maturity Date) (assuming for
purposes of this clause (i) that (x) such Notes are convertible at the
Conversion Price assuming a Conversion Date as of such date of determination,
(y) interest on the Notes shall accrue through the twenty-six month anniversary
of the Issuance Date and will be converted in shares of Common Stock at a
conversion price equal to the Conversion Price assuming a Conversion Date as of
such date of determination and (z) any such conversion shall not take into
account any limitations on the conversion of the Notes set forth in the Notes)
or (ii) 100% of the maximum number of shares of Common Stock as shall from time
to time be necessary to effect the conversion, including without limitation,
Installment Conversions, Alternate Conversions and Accelerations, of all of the
Notes then outstanding (without regard to any limitations on conversions and
assuming such Notes remain outstanding until the Maturity Date) (assuming for
purposes of this clause (ii) that (x) such Notes are convertible at the Price
Failure Measurement Price assuming a Conversion Date as of such date of
determination, (y) interest on the Notes shall accrue through the twenty-six
month anniversary of the Issuance Date and will be converted in shares of Common
Stock at a conversion price equal to the Price Failure Measurement Price
assuming a Conversion Date as of such date of determination and (z) any such
conversion shall not take into account any limitations on the conversion of the
Notes set forth in the Notes) (the “Required Reserve Amount”). The Required
Reserve Amount (including, without limitation, each increase in the number of
shares so reserved) shall be allocated pro rata among the holders of the Notes
based on the original principal amount of the Notes held by each holder on the
Closing Date or increase in the number of reserved shares, as the case may be
(the “Authorized Share Allocation”). In the event that a holder shall sell or
otherwise transfer any of such holder’s Notes, each transferee shall be
allocated a pro rata portion of such holder’s Authorized Share Allocation. Any
shares of Common Stock reserved and allocated to any Person which ceases to hold
any Notes shall be allocated to the remaining holders of Notes, pro rata based
on the principal amount of the Notes then held by such holders.

 

26

 

 

(b) Insufficient Authorized Shares. If, notwithstanding Section 10(a), and not
in limitation thereof, at any time while any of the Notes remain outstanding the
Company does not have a sufficient number of authorized and unreserved shares of
Common Stock to satisfy its obligation to reserve for issuance upon conversion
of the Notes at least a number of shares of Common Stock equal to the Required
Reserve Amount (an “Authorized Share Failure”), then the Company shall
immediately use its reasonable best efforts to take all action necessary to
increase the Company’s authorized shares of Common Stock to an amount sufficient
to allow the Company to reserve the Required Reserve Amount for the Notes then
outstanding. Without limiting the generality of the foregoing sentence, as soon
as practicable after the date of the occurrence of an Authorized Share Failure,
but in no event later than sixty (60) days after the occurrence of such
Authorized Share Failure, the Company shall hold a meeting of its stockholders
for the approval of an increase in the number of authorized shares of Common
Stock. In connection with such meeting, the Company shall provide each
stockholder with a proxy statement and shall use its best efforts to solicit its
stockholders’ approval of such increase in authorized shares of Common Stock and
to cause its board of directors to recommend to the stockholders that they
approve such proposal (or, if a majority of the voting power then in effect of
the capital stock of the Company consents to such increase, in lieu of such
proxy statement, deliver to the stockholders of the Company an information
statement that has been filed with (and either approved by or not subject to
comments from) the SEC with respect thereto). In the event that the Company is
prohibited from issuing shares of Common Stock pursuant to the terms of this
Note due to the failure by the Company to have sufficient shares of Common Stock
available out of the authorized but unissued shares of Common Stock (such
unavailable number of shares of Common Stock, the “Authorized Failure Shares”),
in lieu of delivering such Authorized Failure Shares to the Holder, the Company
shall pay cash in exchange for the redemption of such portion of the Conversion
Amount convertible into such Authorized Failure Shares at a price equal to the
sum of (i) the product of (x) such number of Authorized Failure Shares and (y)
the greatest Closing Sale Price of the Common Stock on any Trading Day during
the period commencing on the date the Holder delivers the applicable Conversion
Notice with respect to such Authorized Failure Shares to the Company and ending
on the date of such issuance and payment under this Section 10(a); and (ii) to
the extent the Holder purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Holder of
Authorized Failure Shares, any brokerage commissions and other out-of-pocket
expenses, if any, of the Holder incurred in connection therewith. Nothing
contained in Section 10(a) or this Section 10(b) shall limit any obligations of
the Company under any provision of the Securities Purchase Agreement.

 

27

 

 

11. SUBSEQUENT PLACEMENT OPTIONAL REDEMPTION

 

(a) General. At any time from and after the earlier of (x) the date the Holder
becomes aware of the occurrence of a Subsequent Placement (as defined in the
Securities Purchase Agreement) (the “Holder Notice Date”) and (y) the time of
consummation of a Subsequent Placement (in each case, other than with respect to
(I) Excluded Securities (as defined in the Securities Purchase Agreement) and
(II) the shares of Common Stock issuable upon conversion of the Notes) (each, an
“Eligible Subsequent Placement”), the Holder shall have the right, in its sole
discretion, to require that the Company redeem (each an “Optional Redemption”)
all, or any portion, of the Conversion Amount under this Note [INSERT IN SERIES
B NOTE ONLY: (other than any Conversion Amount with respect to Restricted
Principal or Restricted OID hereunder)] not in excess of (together with any
Optional Redemption Amount (as defined in the applicable other Note of the
Holder) of any other Notes of the Holder) the Holder’s Holder Pro Rata Amount of
50% of the gross proceeds (less any reasonable placement agent, underwriter
and/or legal fees and expenses) of such Eligible Subsequent Placement (the
“Eligible Optional Redemption Amount”) by delivering written notice thereof (an
“Optional Redemption Notice”) to the Company. Notwithstanding the foregoing, if
the Holder is participating in an Eligible Subsequent Placement, upon the
written request of the Holder, the Company shall apply all, or any part, as set
forth in such written request, of any amounts that would otherwise be payable to
the Holder in such Optional Redemption, on a dollar-for-dollar basis, against
the purchase price of the securities to be purchased by the Holder in such
Eligible Subsequent Placement. [INSERT IN SERIES A NOTE ONLY: Notwithstanding
anything herein to the contrary, if the Holder owns both this Note and a Series
B Note on the date such Holder delivers any Optional Redemption Notice to the
Company, the Holder may allocate the Eligible Optional Redemption Amount
pursuant to this Section 11 (and/or Section 11 of such Series B Note), as
applicable, in such Optional Redemption Notice among this Note and/or the
Unrestricted Principal of such Series B Note, as applicable, as set forth in
such Optional Redemption Notice.] [INSERT IN SERIES B NOTE ONLY: Notwithstanding
anything herein to the contrary, if the Holder owns both this Note and a Series
A Note on the date such Holder delivers any Optional Redemption Notice to the
Company, the Holder may allocate the Eligible Optional Redemption Amount
pursuant to this Section 11 (and/or Section 11 of such Series A Note), as
applicable, in such Optional Redemption Notice among the Unrestricted Principal
of this Note and/or the Conversion Amount (as defined in such Series A Note) of
such Series A Note, as applicable, as set forth in such Optional Redemption
Notice.]

 

28

 

 

(b) Mechanics. The Optional Redemption Notice shall indicate that all, or such
applicable portion , as set forth in the applicable Optional Redemption Notice,
of the Eligible Optional Redemption Amount the Holder is electing to have
redeemed (the “Optional Redemption Amount”) and the date of such Optional
Redemption (the “Optional Redemption Date”), which shall be the later of (x) the
fifth (5th) Trading Day after the date of the applicable Optional Redemption
Notice and (y) the date of the consummation of such Eligible Subsequent
Placement. The portion of this Note subject to redemption pursuant to this
Section 11 shall be redeemed by the Company in cash at a price equal to 115% of
the Optional Redemption Amount (the “Optional Redemption Price”). Redemptions
required by this Section 11 shall be made in accordance with the provisions of
Section 12. Notwithstanding anything to the contrary in this Section 11, but
subject to Section 3(d), until the Holder receives the Optional Redemption
Price, the Optional Redemption Amount may be converted, in whole or in part, by
the Holder into Common Stock pursuant to Section 3, and any such conversion
shall reduce the Optional Redemption Amount in the manner set forth by the
Holder in the applicable Conversion Notice.

 

12. [INSERT IN SERIES A NOTE: [INTENTIONALLY OMITTED][INSERT IN SERIES B NOTE:
COMPANY OPTIONAL REDEMPTION.

 

(a) General. At any time after the Issuance Date and prior to March 30, 2020,
the Company shall have the right to redeem all, but not less than all, of the
Restricted Principal then remaining under this Note (the “Company Optional
Redemption Amount”) on the Company Optional Redemption Date (as defined below)
(a “Company Optional Redemption”). The portion of this Note subject to
redemption pursuant to this Section 12 shall be redeemed by the Company in cash
at a price (the “Company Optional Redemption Price”) equal to 100% of the
Restricted Principal being redeemed as of the Company Optional Redemption Date
by the surrender to the Holder and cancellation in full of the Investor Note.
The Company may exercise its right to require redemption under this Section 12
by delivering a written notice thereof by facsimile or electronic mail and
overnight courier to all, but not less than all, of the holders of Notes (the
“Company Optional Redemption Notice” and the date all of the holders of Notes
received such notice is referred to as the “Company Optional Redemption Notice
Date”). The Company may deliver only one Company Optional Redemption Notice
hereunder and such Company Optional Redemption Notice shall be irrevocable. The
Company Optional Redemption Notice shall (x) state the date on which the Company
Optional Redemption shall occur (the “Company Optional Redemption Date”) which
date shall not be less than five (5) Trading Days nor more than twenty (20)
Trading Days following the Company Optional Redemption Notice Date, and (y)
state the aggregate amount of Restricted Principal of this Note and such
restricted principal of the Other Notes which is being redeemed in such Company
Optional Redemption from the Holder and all of the other holders of the Notes
pursuant to this Section 12 (and analogous provisions under the Other Notes) on
the Company Optional Redemption Date. On the Company Optional Redemption Date,
all Restricted OID then outstanding hereunder shall automatically convert into
Unrestricted Principal hereunder. All Conversion Amounts converted by the Holder
after the Company Optional Redemption Notice Date shall reduce the Company
Optional Redemption Amount of this Note required to be redeemed on the Company
Optional Redemption Date. Redemptions made pursuant to this Section 12 shall be
made in accordance with Section 13. Notwithstanding the foregoing, the Company
shall have no right to effect a Company Optional Redemption if any Event of
Default has occurred and continuing, but any Event of Default shall have no
effect upon the Holder’s right to convert this Note in its discretion.

 

29

 

 

(b) Pro Rata Redemption Requirement. If the Company elects to cause a Company
Optional Redemption of this Note pursuant to Section 12(a), then it must
simultaneously take the same action with respect to all of the Other Notes.]

 

13. REDEMPTIONS.

 

(a) Mechanics. The Company shall deliver the applicable Event of Default
Redemption Price to the Holder in cash within five (5) Business Days after the
Company’s receipt of the Holder’s Event of Default Redemption Notice. If the
Holder has submitted a Change of Control Redemption Notice in accordance with
Section 5(b), the Company shall deliver the applicable Change of Control
Redemption Price to the Holder in cash concurrently with the consummation of
such Change of Control if such notice is received prior to the consummation of
such Change of Control and within five (5) Business Days after the Company’s
receipt of such notice otherwise. The Company shall deliver the applicable
Installment Redemption Price to the Holder in cash on the applicable Installment
Date. The Company shall deliver the applicable Optional Redemption Price to the
Holder in cash on the applicable Optional Redemption Date. [INSERT IN SERIES B
NOTE ONLY: The Company shall deliver the applicable Company Optional Redemption
Price to the Holder by cancellation of the Investor Note on the Company Optional
Redemption Date.] Notwithstanding anything herein to the contrary, in connection
with any redemption hereunder at a time the Holder is entitled to receive a cash
payment under any of the other Transaction Documents, at the option of the
Holder delivered in writing to the Company, the applicable Redemption Price
hereunder shall be increased by the amount of such cash payment owed to the
Holder under such other Transaction Document and, upon payment in full or
conversion in accordance herewith, shall satisfy the Company’s payment
obligation under such other Transaction Document. In the event of a redemption
of less than all of the Conversion Amount of this Note, the Company shall
promptly cause to be issued and delivered to the Holder a new Note (in
accordance with Section 20(d)) representing the outstanding Principal which has
not been redeemed. In the event that the Company does not pay the applicable
Redemption Price to the Holder within the time period required, at any time
thereafter and until the Company pays such unpaid Redemption Price in full, the
Holder shall have the option, in lieu of redemption, to require the Company to
promptly return to the Holder all or any portion of this Note representing the
Conversion Amount that was submitted for redemption and for which the applicable
Redemption Price (together with any Late Charges thereon) has not been paid.
[INSERT IN SERIES B NOTES ONLY: Notwithstanding the foregoing, if any Restricted
Principal is included in such Conversion Amount subject to redemption pursuant
to the applicable Redemption Notice (such amount of Restricted Principal, the
“Eligible Redemption Restricted Principal”) and the Holder elects to effect
Redemption Netting pursuant to the terms of the Investor Note, such Redemption
Price shall be reduced, on a dollar-for-dollar basis, by such portion of the
Eligible Redemption Restricted Principal subject to redemption pursuant to the
applicable Redemption Notice (such amount of Eligible Redemption Restricted
Principal, the “Redemption Restricted Principal Amount”) and such Redemption
Restricted Principal Amount shall be automatically satisfied on the applicable
Redemption Date by either Redemption Netting (if such redemption is pursuant to
Sections 5(b) or 8 above), Event of Default Netting (if such redemption is
pursuant to Section 4(b) without regard to the occurrence of any Bankruptcy
Event of Default) or Bankruptcy Event of Default Netting (if such redemption is
pursuant to Section 4(c) as a result of the occurrence of a Bankruptcy Event of
Default)]. Upon the Company’s receipt of such notice, (x) the applicable
Redemption Notice shall be null and void with respect to such Conversion Amount,
(y) the Company shall immediately return this Note, or issue a new Note (in
accordance with Section 20(d)), to the Holder, and in each case the principal
amount of this Note or such new Note (as the case may be) shall be increased by
an amount equal to the difference between (1) the applicable Redemption Price
(as the case may be, and as adjusted pursuant to this Section 11, if applicable)
minus (2) the Principal portion of the Conversion Amount submitted for
redemption and (z) the Conversion Price of this Note or such new Notes (as the
case may be) shall be automatically adjusted with respect to each conversion
effected thereafter by the Holder to the lowest of (A) the Conversion Price as
in effect on the date on which the applicable Redemption Notice is voided, (B)
the greater of (x) the Floor Price and (y) 75% of the lowest Closing Bid Price
of the Common Stock during the period beginning on and including the date on
which the applicable Redemption Notice is delivered to the Company and ending on
and including the date on which the applicable Redemption Notice is voided and
(C) the greater of (x) the Floor Price and (y) 75% of the quotient of (I) the
sum of the five (5) lowest VWAPs of the Common Stock during the twenty (20)
consecutive Trading Day period ending and including the applicable Conversion
Date divided by (II) five (5) (it being understood and agreed that all such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during such period). The
Holder’s delivery of a notice voiding a Redemption Notice and exercise of its
rights following such notice shall not affect the Company’s obligations to make
any payments of Late Charges which have accrued prior to the date of such notice
with respect to the Conversion Amount subject to such notice.

 

30

 

 

(b) Redemption by Other Holders. Upon the Company’s receipt of notice from any
of the holders of the Other Notes for redemption or repayment as a result of an
event or occurrence substantially similar to the events or occurrences described
in Section 4(b) or Section 5(b) (each, an “Other Redemption Notice”), the
Company shall immediately, but no later than one (1) Business Day of its receipt
thereof, forward to the Holder by facsimile or electronic mail a copy of such
notice. If the Company receives a Redemption Notice and one or more Other
Redemption Notices, during the seven (7) Business Day period beginning on and
including the date which is two (2) Business Days prior to the Company’s receipt
of the Holder’s applicable Redemption Notice and ending on and including the
date which is two (2) Business Days after the Company’s receipt of the Holder’s
applicable Redemption Notice and the Company is unable to redeem all principal,
interest and other amounts designated in such Redemption Notice and such Other
Redemption Notices received during such seven (7) Business Day period, then the
Company shall redeem a pro rata amount from each holder of the Notes (including
the Holder) based on the principal amount of the Notes submitted for redemption
pursuant to such Redemption Notice and such Other Redemption Notices received by
the Company during such seven (7) Business Day period.

 

31

 

 

14. VOTING RIGHTS. The Holder shall have no voting rights as the holder of this
Note, except as required by law (including, without limitation, the Delaware
General Corporation Law) and as expressly provided in this Note.

 

15. COVENANTS. Until all of the Notes have been converted, redeemed or otherwise
satisfied in accordance with their terms:

 

(a) Rank. All payments due under this Note (a) shall rank pari passu with all
Other Notes and (b) shall be senior to all other Indebtedness of the Company and
its Subsidiaries.

 

(b) Incurrence of Indebtedness. The Company shall not, and the Company shall
cause each of its Subsidiaries to not, directly or indirectly, incur or
guarantee, assume or suffer to exist any Indebtedness (other than (i) the
Indebtedness evidenced by this Note and the Other Notes and (ii) other Permitted
Indebtedness).

 

(c) Existence of Liens. The Company shall not, and the Company shall cause each
of its Subsidiaries to not, directly or indirectly, allow or suffer to exist any
mortgage, lien, pledge, charge, security interest or other encumbrance upon or
in any property or assets (including accounts and contract rights) owned by the
Company or any of its Subsidiaries (collectively, “Liens”) other than Permitted
Liens.

 

(d) Restricted Payments. The Company shall not, and the Company shall cause each
of its Subsidiaries to not, directly or indirectly, redeem, defease, repurchase,
repay or make any payments in respect of, by the payment of cash or cash
equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Indebtedness (other than the Notes or any amounts in respect of the Permitted
Insurance Indebtedness) whether by way of payment in respect of principal of (or
premium, if any) or interest on, such Indebtedness if at the time such payment
is due or is otherwise made or, after giving effect to such payment, (i) an
event constituting an Event of Default has occurred and is continuing or (ii) an
event that with the passage of time and without being cured would constitute an
Event of Default has occurred and is continuing.

 

(e) Restriction on Redemption and Cash Dividends. Except with respect to the
Securities (as defined in the Securities Purchase Agreement), the Company shall
not, and the Company shall cause each of its Subsidiaries to not, directly or
indirectly, redeem, repurchase or declare or pay any cash dividend or
distribution on any of its capital stock (other than to the Company or any
Significant Subsidiary (as defined in the Securities Purchase Agreement)).

 

32

 

 

(f) Restriction on Transfer of Assets. The Company shall not, and the Company
shall cause each of its Subsidiaries to not, directly or indirectly, sell,
lease, license, assign, transfer, spin-off, split-off, close, convey or
otherwise dispose of any assets or rights of the Company or any Subsidiary owned
or hereafter acquired whether in a single transaction or a series of related
transactions, other than (i) sales, leases, licenses, assignments, transfers,
conveyances and other dispositions of such assets or rights by the Company and
its Subsidiaries of any of the Company’s or any of its Subsidiaries’ products
(other than CarpX or Esocheck) to any third party in a bona fide transaction
approved by the board of directors of the Company or otherwise in the ordinary
course of business consistent with its past practice, (ii) sales of inventory
and product in the ordinary course of business, (iii) the transfer of equity
interests in Lucid Diagnostics pursuant to the Lucid Call Right, (iv) the
distribution to the holders of Common Stock (solely, to the extent, such
distribution includes the holders of the Notes and the 2018 Notes, as
applicable, in accordance with the terms thereof) of up to 10% of the
outstanding common equity of any Significant Subsidiary and (v) the transfer of
equity interests in any Subsidiary that are issued upon the conversion of any
convertible Permitted Intercompany Indebtedness that is permitted to be incurred
hereunder; provided that the Holder shall have the right, in its sole
discretion, to require that the Company redeem all, or any portion, of the
Conversion Amount under this Note [INSERT IN SERIES B NOTE ONLY: (other than any
Conversion Amount with respect to Restricted Principal or Restricted OID
hereunder)] not in excess of the Holder’s Holder Pro Rata Amount of the gross
proceeds (less any reasonable placement agent, underwriter and/or legal fees and
expenses) of such transfer (the applicable provisions of Section 11 regarding
Optional Redemptions shall apply to any such election by the Holder pursuant to
this proviso, mutatis mutandis).

 

(g) Maturity of Indebtedness. The Company shall not, and the Company shall cause
each of its Subsidiaries to not, directly or indirectly, permit any Indebtedness
(other than Permitted Indebtedness) of the Company or any of its Subsidiaries to
mature or accelerate prior to the Maturity Date.

 

(h) Change in Nature of Business. The Company shall not, and the Company shall
cause each of its Subsidiaries to not, directly or indirectly, engage in any
material line of business substantially different from those lines of business
conducted by or publicly contemplated to be conducted by the Company and each of
its Subsidiaries on the Subscription Date or any business substantially related
or incidental thereto (it being agreed and understood that the engagement by the
Company or any of its Subsidiaries in any business in respect of a new medical
device or biotech product or service is not substantially different than the
lines of business conducted by the Company and its Subsidiaries as of the
Subscription Date). The Company shall not, and the Company shall cause each of
its Subsidiaries to not, directly or indirectly, modify its or their corporate
structure or purpose.

 

(i) Preservation of Existence, Etc. The Company shall maintain and preserve, and
cause each of its Significant Subsidiaries to maintain and preserve, its
existence, rights and privileges, and become or remain, and cause each of its
Significant Subsidiaries to become or remain, duly qualified and in good
standing in each jurisdiction in which the character of the properties owned or
leased by it or in which the transaction of its business makes such
qualification necessary except in the case that any such failure to so maintain,
preserve or comply has not had, and is not reasonably likely to have, a Material
Adverse Effect.

 

33

 

 

(j) Maintenance of Properties, Etc. The Company shall maintain and preserve, and
cause each of its Significant Subsidiaries to maintain and preserve, all of its
properties which are necessary or useful in the proper conduct of its business
in good working order and condition, ordinary wear and tear excepted, and
comply, and cause each of its Significant Subsidiaries to comply, at all times
with the provisions of all leases to which it is a party as lessee or under
which it occupies property, so as to prevent any loss or forfeiture thereof or
thereunder except in the case that any such failure to so maintain, preserve or
comply has not had, and is not reasonably likely to have, a Material Adverse
Effect.

 

(k) Maintenance of Intellectual Property. The Company will, and will cause each
of its Subsidiaries to, take all action necessary or advisable to maintain all
of Material Intellectual Property Rights (as defined in the Securities Purchase
Agreement) of the Company and/or any of its Subsidiaries that are necessary or
material to the conduct of its business in full force and effect.

 

(l) Maintenance of Insurance. The Company shall maintain, and cause each of its
Subsidiaries to maintain, insurance (including, without limitation,
comprehensive general liability, hazard, rent and business interruption
insurance) with respect to its properties (including all real properties leased
or owned by it) and business, in such amounts and covering such risks as is
required by any governmental authority having jurisdiction with respect thereto
or as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated.

 

(m) Transactions with Affiliates. The Company shall not, nor shall it permit any
of its Subsidiaries to, enter into, renew, extend or be a party to, any
transaction or series of related transactions (including, without limitation,
the purchase, sale, lease, transfer or exchange of property or assets of any
kind or the rendering of services of any kind) with any affiliate, except
transactions between or among the Company and its Significant Subsidiaries or
other transactions in the ordinary course of business in a manner and to an
extent consistent with past practice and necessary or desirable for the prudent
operation of its business, for fair consideration and on terms no less favorable
to it or its Subsidiaries than would be obtainable in a comparable arm’s length
transaction with a Person that is not an affiliate thereof.

 

(n) Restricted Issuances. The Company shall not, directly or indirectly, without
the prior written consent of the holders of a majority in aggregate principal
amount of the Notes then outstanding, (i) issue any Notes (other than as
contemplated by the Securities Purchase Agreement and the Notes) or (ii) issue
any other securities that would cause a breach or default under the Notes.

 

34

 

 

(o) New Significant Subsidiaries. Simultaneously with the acquisition or
formation of each New Significant Subsidiary (or upon such other time as a
Subsidiary becomes a Significant Subsidiary), the Company shall cause such New
Significant Subsidiary to execute, and deliver to each holder of Notes, all
Security Documents (as defined in the Securities Purchase Agreement) and
Guaranties (as defined in the Securities Purchase Agreement) as requested by the
Collateral Agent or the Required Holders, as applicable. The Company shall also
deliver to the Collateral Agent an opinion of counsel to such New Significant
Subsidiary that is reasonably satisfactory to the Collateral Agent and the
Required Holders covering such legal matters with respect to such New
Significant Subsidiary becoming a guarantor of the Company’s obligations,
executing and delivering the Security Document and the Guaranties and any other
matters that the Collateral Agent or the Required Holders may reasonably
request. The Company shall deliver, or cause the applicable Subsidiary to
deliver to the Collateral Agent, each of the physical stock certificates of such
New Significant Subsidiary, along with undated stock powers for each such
certificates, executed in blank (or, if any such shares of capital stock are
uncertificated, confirmation and evidence reasonably satisfactory to the
Collateral Agent and the Required Holders that the security interest in such
uncertificated securities has been transferred to and perfected by the
Collateral Agent, in accordance with Sections 8-313, 8-321 and 9-115 of the
Uniform Commercial Code or any other similar or local or foreign law that may be
applicable).

 

(p) Change in Collateral; Collateral Records. The Company shall (i) give the
Collateral Agent not less than twenty (20) days’ prior written notice of any
change in the location of any Collateral (as defined in the Security Documents),
other than to locations set forth in the Perfection Certificate (as defined in
the Securities Purchase Agreement) hereto and with respect to which the
Collateral Agent has filed financing statements and otherwise fully perfected
its Liens thereon, (ii) advise the Collateral Agent promptly, in sufficient
detail, of any material adverse change relating to the type, quantity or quality
of the Collateral or the Lien granted thereon and (iii) execute and deliver, and
cause each of its Subsidiaries to execute and deliver, to the Collateral Agent
for the benefit of the Holder and holders of the Other Notes from time to time,
solely for the Collateral Agent’s convenience in maintaining a record of
Collateral, such written statements and schedules as the Collateral Agent or any
Holder may reasonably require, designating, identifying or describing the
Collateral.

 

(q) Controlled Accounts.

 

(i) General. The Company shall promptly following, but in any event within
twenty-one (21) days after, the Closing Date (the “Controlled Account
Deadline”), establish and maintain cash management services of a type and on
terms reasonably satisfactory to Holder at and each bank listed on Schedule
15(q)(i) attached hereto or any other bank in each case to the extent the
Company maintains deposit accounts therewith (each a “Controlled Account Bank”)
and cause all cash and cash equivalents of the Company or any of its
Subsidiaries to be held in Accounts (as defined in the Security Agreement) at
one or more Controlled Account Banks in accordance therewith. Subject to the
foregoing, the Company shall establish and maintain Controlled Account
Agreements (as defined in the Security Agreement) with the Collateral Agent (as
defined in the Security Agreement) and each Controlled Account Bank, in form and
substance reasonably acceptable to the Collateral Agent and the Required
Holders, with respect to each account maintained at such bank on behalf of
Company and/or its Subsidiaries (each such account a “Controlled Account” and
collectively, the “Controlled Accounts”), and the Operating Accounts (as defined
below). Each such Controlled Account Agreement shall provide, among other
things, that (A) the Controlled Account Bank will comply with any and all
instructions originated by the Collateral Agent directing the disposition of the
funds in the Controlled Accounts without further consent by the Company or any
such Subsidiaries following and during the continuance of an Event of Default,
(B) the Controlled Account Bank waives, subordinates or agrees not to exercise
any rights of setoff or recoupment or any other claim against the applicable
Controlled Account other than for payment of its service fees and other charges
directly related to the administration of such Controlled Account and for
returned checks or other items of payment (if so provided in the Controlled
Account Bank’s standard form controlled account agreement), and (C) with respect
to each Controlled Account (collectively, the “Operating Accounts”), upon the
instruction of Collateral Agent (an “Activation Instruction”), the Controlled
Account Bank shall not comply following and during the continuance of an Event
of Default with any instructions, directions or orders of any form with respect
to the Operating Accounts other than instructions, directions or orders
originated by Collateral Agent. The Collateral Agent shall not issue an
Activation Instruction with respect to the Operating Accounts unless an Event of
Default has occurred and is continuing at the time such Activation Instruction
is issued.

 

35

 

 

(ii) Additional Controlled Account Agreements. If at any time on or after the
Controlled Account Deadline, the average daily balance of any Account of the
Company or any of its Subsidiaries that is not subject to a Controlled Account
Agreement, in form and substance reasonably satisfactory to the Collateral Agent
and the Required Holders, in favor of the Collateral Agent exceeds $10,000 (the
“Maximum Per Account Free Cash Amount”) during any calendar month (including the
calendar month in which the Closing Date occurs), the Company shall either (x)
within twenty-one (21) calendar days following the last day of such calendar
month, deliver to the Collateral Agent a Controlled Account Agreement, in form
and substance reasonably satisfactory to the Collateral Agent, duly executed by
the Company and the depositary bank in which such Account is maintained or (y)
within two (2) Business Days following such date, effect a transfer to a
Controlled Account of a cash amount sufficient to reduce the amount of the
Company’s or the applicable Subsidiary’s cash held in such Account to an amount
not in excess of the Maximum Per Account Free Cash Amount.

 

(iii) Maximum Free Cash Amount. Notwithstanding anything to the contrary
contained in Section 15(q)(ii) above, and without limiting any of the foregoing,
if at any time on or after the Controlled Account Deadline, the total aggregate
amount of the Company’s and any of its Subsidiaries, in the aggregate, cash that
is not held in a Controlled Account exceeds $50,000 (the “Maximum Free Cash
Amount”), the Company shall within two (2) Business Days following such date,
effect a transfer to a Controlled Account of a cash amount sufficient to reduce
the total aggregate amount of the Company’s and its Subsidiaries’, as
applicable, cash that is not held in a Controlled Account to an amount not in
excess of the Maximum Free Cash Amount.

 

(r) Available Cash Test; Announcement of Operating Results.

 

(i) Available Cash Test. At any time any Notes remains outstanding, the
Company’s Available Cash as of each Fiscal Quarter shall equal or exceed
$2,000,000 (the “Available Cash Test”).

 

36

 

 

(ii) Operating Results Announcement. Commencing with the Fiscal Year ending
December 31, 2019, the Company shall publicly disclose and disseminate (such
date, the “Announcement Date”), if the Available Cash Test has not been
satisfied for such Fiscal Quarter or Fiscal Year, as applicable, a statement to
that effect no later than the tenth (10th) day after the end of such Fiscal
Quarter or Fiscal Year, as applicable, and such announcement shall include a
statement to the effect that the Company is (or is not, as applicable) in breach
of the Available Cash Test for such Fiscal Quarter or Fiscal Year, as
applicable. On the Announcement Date, the Company shall also provide to the
Holders a certification, executed on behalf of the Company by the Chief
Financial Officer of the Company, certifying that the Company satisfied the
Available Cash Tests for such Fiscal Quarter if that is the case. If the Company
has failed to meet the Available Cash Test for such Fiscal Quarter (a “Financial
Covenant Failure”), the foregoing written certification that the Company
provides to the Holders shall also state the Available Cash Test has not been
met (a “Financial Covenant Failure Notice”). Concurrently with the delivery of
each Financial Covenant Failure Notice to the Holders, the Company shall also
make publicly available (as part of a Quarterly Report on Form 10-Q, Annual
Report on Form 10-K or on a Current Report on Form 8-K, or otherwise) the
Financial Covenant Failure Notice and the fact that an Event of Default has
occurred under the Notes.

 

(s) Non-Dilutive Capital Raise. On or prior to June 30, 2020, the Company shall
have satisfied in full the Designated Financial Condition (as defined in the
Investor Note).

 

(t) Independent Investigation. At the reasonable request of the Holder either
(x) at any time when an Event of Default has occurred and is continuing, (y)
upon the occurrence and during the continuance of an event that with the passage
of time or giving of notice would constitute an Event of Default or (z) at any
time the Holder reasonably believes an Event of Default may have occurred and be
continuing, the Company shall hire an independent, reputable investment bank
selected by the Company and approved by the Required Holders, such approval not
to be unreasonably withheld or delayed, to investigate as to whether any breach
of this Note has occurred (the “Independent Investigator”). If the Independent
Investigator determines that such breach of this Note has occurred, the
Independent Investigator shall notify the Company of such breach and the Company
shall deliver written notice to each holder of a Note of such breach. In
connection with such investigation, the Independent Investigator may, during
normal business hours, inspect all contracts, books, records, personnel, offices
and other facilities and properties of the Company and its Subsidiaries and, to
the extent available to the Company after the Company uses reasonable efforts to
obtain them, the records of its legal advisors and accountants (including the
accountants’ work papers) and any books of account, records, reports and other
papers not contractually required of the Company to be confidential or secret,
or subject to attorney-client or other evidentiary privilege, and the
Independent Investigator may make such copies and inspections thereof as the
Independent Investigator may reasonably request. The Company shall furnish the
Independent Investigator with such financial and operating data and other
information with respect to the business and properties of the Company as the
Independent Investigator may reasonably request. The Company shall permit the
Independent Investigator to discuss the affairs, finances and accounts of the
Company with, and to make proposals and furnish advice with respect thereto to,
the Company’s officers, directors, key employees and independent public
accountants or any of them (and by this provision the Company authorizes said
accountants to discuss with such Independent Investigator the finances and
affairs of the Company and any Subsidiaries), all at such reasonable times, upon
reasonable notice, and as often as may be reasonably requested.

 

37

 

 

16. SECURITY. This Note and the Other Notes are secured to the extent and in the
manner set forth in the Transaction Documents (including, without limitation,
[INSERT IN SERIES B NOTE ONLY: set forth in Section 1(f) of this Note,] the
Security Agreement, the other Security Documents and the Guaranties).

 

17. DISTRIBUTION OF ASSETS. In addition to any adjustments pursuant to Section 6
and 7 above, if the Company shall declare or make any dividend or other
distributions of its assets (or rights to acquire its assets) to all holders of
shares of Common Stock, by way of return of capital or otherwise (including
without limitation, any distribution of cash, stock or other securities,
property or options by way of a dividend, spin off, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction) (the
“Distributions”), then the Holder will be entitled to such Distributions as if
the Holder had held the number of shares of Common Stock acquirable upon
complete conversion of this Note (without taking into account any limitations or
restrictions on the convertibility of this Note and assuming for such purpose
that the Note was converted at the Conversion Price as of the applicable record
date) immediately prior to the date on which a record is taken for such
Distribution or, if no such record is taken, the date as of which the record
holders of Common Stock are to be determined for such Distributions (provided,
however, that to the extent that the Holder’s right to participate in any such
Distribution would result in the Holder and the other Attribution Parties
exceeding the Maximum Percentage, then the Holder shall not be entitled to
participate in such Distribution to the extent of the Maximum Percentage (and
shall not be entitled to beneficial ownership of such shares of Common Stock as
a result of such Distribution (and beneficial ownership) to the extent of any
such excess) and the portion of such Distribution shall be held in abeyance for
ninety (90) Trading Days for the benefit of the Holder until such time or times
during such abeyance period, if ever, as its right thereto would not result in
the Holder and the other Attribution Parties exceeding the Maximum Percentage,
at which time or times the Holder shall be granted such Distribution (and any
Distributions declared or made on such initial Distribution or on any subsequent
Distribution held similarly in abeyance for additional ninety (90) Trading Days)
to the same extent as if there had been no such limitation). The Holder shall be
deemed to have waived the right to receive any such Distributions that remain
held in abeyance at the end of such abeyance period if not granted prior to such
time.

 

18. AMENDING THE TERMS OF THIS NOTE. Except for Section 3(d)(i) which may not be
amended, modified or waived by the parties hereto, the prior written consent of
the Required Holders (as defined in the Securities Purchase Agreement) and the
Company shall be required for any change, waiver or amendment to this Note. Any
change, waiver or amendment so approved shall be binding upon all existing and
future holders of this Note and any Other Notes; provided, however, that no such
change, waiver or, as applied to any of the Notes held by any particular holder
of Notes, shall, without the written consent of that particular holder, (i)
reduce the amount of Principal, reduce the amount of accrued and unpaid
Interest, or extend the Maturity Date, of the Notes, (ii) disproportionally and
adversely affect any rights under the Notes of any holder of Notes; or (iii)
modify any of the provisions of, or impair the right of any holder of Notes
under, this Section 18.

 

38

 

 

19. TRANSFER. This Note and any shares of Common Stock issued upon conversion of
this Note may be offered, sold, assigned or transferred by the Holder without
the consent of the Company, subject only to the provisions of Section 2(g) of
the Securities Purchase Agreement.

 

20. REISSUANCE OF THIS NOTE.

 

(a) Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note (in accordance with Section 20(d)),
registered as the Holder may request, representing the outstanding Principal
being transferred by the Holder and, if less than the entire outstanding
Principal is being transferred, a new Note (in accordance with Section 20(d)) to
the Holder representing the outstanding Principal not being transferred. The
Holder and any assignee, by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of Section 3(c)(iii) following conversion or
redemption of any portion of this Note, the outstanding Principal represented by
this Note may be less than the Principal stated on the face of this Note.

 

(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder to the Company in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Note, the Company shall
execute and deliver to the Holder a new Note (in accordance with Section 20(d))
representing the outstanding Principal.

 

(c) Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 20(d) and in principal
amounts of at least $1,000) representing in the aggregate the outstanding
Principal of this Note, and each such new Note will represent such portion of
such outstanding Principal as is designated by the Holder at the time of such
surrender.

 

(d) Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 20(a) or Section 20(c), the Principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest and Late Charges on the Principal and Interest of this Note, from the
Issuance Date.

 

39

 

 

21. REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other Transaction
Documents at law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Holder’s right to
pursue actual and consequential damages for any failure by the Company to comply
with the terms of this Note. No failure on the part of the Holder to exercise,
and no delay in exercising, any right, power or remedy hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise by the Holder of
any right, power or remedy preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. In addition, the exercise of any
right or remedy of the Holder at law or equity or under this Note or any of the
documents shall not be deemed to be an election of Holder’s rights or remedies
under such documents or at law or equity. The Company covenants to the Holder
that there shall be no characterization concerning this instrument other than as
expressly provided herein. Amounts set forth or provided for herein with respect
to payments, conversion and the like (and the computation thereof) shall be the
amounts to be received by the Holder and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Holder shall be entitled, in
addition to all other available remedies, to specific performance and/or
temporary, preliminary and permanent injunctive or other equitable relief from
any court of competent jurisdiction in any such case without the necessity of
proving actual damages and without posting a bond or other security. The Company
shall provide all information and documentation to the Holder that is reasonably
requested by the Holder to enable the Holder to confirm the Company’s compliance
with the terms and conditions of this Note (including, without limitation,
compliance with Section 7).

 

22. PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the costs incurred by the Holder for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, without limitation,
attorneys’ fees and disbursements. The Company expressly acknowledges and agrees
that no amounts due under this Note shall be affected, or limited, by the fact
that the purchase price paid for this Note was less than the original Principal
amount hereof.

 

23. CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and the initial Holder and shall not be construed against any such
Person as the drafter hereof. The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note. Unless the context clearly indicates otherwise, each pronoun herein shall
be deemed to include the masculine, feminine, neuter, singular and plural forms
thereof. The terms “including,” “includes,” “include” and words of like import
shall be construed broadly as if followed by the words “without limitation.” The
terms “herein,” “hereunder,” “hereof” and words of like import refer to this
entire Note instead of just the provision in which they are found. Unless
expressly indicated otherwise, all section references are to sections of this
Note. Terms used in this Note and not otherwise defined herein, but defined in
the other Transaction Documents, shall have the meanings ascribed to such terms
on the Closing Date in such other Transaction Documents unless otherwise
consented to in writing by the Holder.

 

40

 

 

24. FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. No waiver shall be effective unless it is in writing
and signed by an authorized representative of the waiving party. Notwithstanding
the foregoing, nothing contained in this Section 24 shall permit any waiver of
any provision of Section 3(d).

 

25. DISPUTE RESOLUTION.

 

(a) Submission to Dispute Resolution.

 

(i) In the case of a dispute relating to a Closing Bid Price, a Closing Sale
Price, a Conversion Price, an Installment Conversion Price, an Alternate
Conversion Price, a VWAP or a fair market value or the arithmetic calculation of
a Conversion Rate, or the applicable Redemption Price (as the case may be)
(including, without limitation, a dispute relating to the determination of any
of the foregoing), the Company or the Holder (as the case may be) shall submit
the dispute to the other party via facsimile or electronic mail (A) if by the
Company, within two (2) Business Days after the occurrence of the circumstances
giving rise to such dispute or (B) if by the Holder at any time after the Holder
learned of the circumstances giving rise to such dispute. If the Holder and the
Company are unable to promptly resolve such dispute relating to such Closing Bid
Price, such Closing Sale Price, such Conversion Price, such Installment
Conversion Price, such Alternate Conversion Price, such VWAP or such fair market
value, or the arithmetic calculation of such Conversion Rate or such applicable
Redemption Price (as the case may be), at any time after the fifth (5th)
Business Day following such initial notice by the Company or the Holder (as the
case may be) of such dispute to the Company or the Holder (as the case may be),
then the Holder may, at its sole option, select an independent, reputable
investment bank reasonably acceptable to the Company to resolve such dispute.

 

41

 

 

(ii) The Holder and the Company shall each deliver to such investment bank (A) a
copy of the initial dispute submission so delivered in accordance with the first
sentence of this Section 25 and (B) written documentation supporting its
position with respect to such dispute, in each case, no later than 5:00 p.m.
(New York time) by the fifth (5th) Business Day immediately following the date
on which the Holder selected such investment bank (the “Dispute Submission
Deadline”) (the documents referred to in the immediately preceding clauses (A)
and (B) are collectively referred to herein as the “Required Dispute
Documentation”) (it being understood and agreed that if either the Holder or the
Company fails to so deliver all of the Required Dispute Documentation by the
Dispute Submission Deadline, then the party who fails to so submit all of the
Required Dispute Documentation shall no longer be entitled to (and hereby waives
its right to) deliver or submit any written documentation or other support to
such investment bank with respect to such dispute and such investment bank shall
resolve such dispute based solely on the Required Dispute Documentation that was
delivered to such investment bank prior to the Dispute Submission Deadline).
Unless otherwise agreed to in writing by both the Company and the Holder or
otherwise requested by such investment bank, neither the Company nor the Holder
shall be entitled to deliver or submit any written documentation or other
support to such investment bank in connection with such dispute (other than the
Required Dispute Documentation).

 

(iii) The Company and the Holder shall cause such investment bank to determine
the resolution of such dispute and notify the Company and the Holder of such
resolution no later than ten (10) Business Days immediately following the
Dispute Submission Deadline. The fees and expenses of such investment bank shall
be borne solely by the Company (unless such investment bank determines that the
Holder’s claim in the dispute is without any merit, in which case such fees and
expenses of such investment bank shall be borne by the Holder), and such
investment bank’s resolution of such dispute shall be final and binding upon all
parties absent manifest error.

 

(b) Miscellaneous. The Company expressly acknowledges and agrees that (i) this
Section 25 constitutes an agreement to arbitrate between the Company and the
Holder (and constitutes an arbitration agreement) under § 7501, et seq. of the
New York Civil Practice Law and Rules (“CPLR”) and that the Holder is authorized
to apply for an order to compel arbitration pursuant to CPLR § 7503(a) in order
to compel compliance with this Section 25, (ii) the terms of this Note and each
other applicable Transaction Document shall serve as the basis for the selected
investment bank’s resolution of the applicable dispute, such investment bank
shall be entitled (and is hereby expressly authorized) to make all findings,
determinations and the like that such investment bank determines are required to
be made by such investment bank in connection with its resolution of such
dispute and in resolving such dispute such investment bank shall apply such
findings, determinations and the like to the terms of this Note and any other
applicable Transaction Documents, (iii) the Holder (and only the Holder), in its
sole discretion, shall have the right to submit any dispute described in this
Section 25 to any state or federal court sitting in The City of New York,
Borough of Manhattan in lieu of utilizing the procedures set forth in this
Section 25 and (iv) nothing in this Section 25 shall limit the Holder from
obtaining any injunctive relief or other equitable remedies (including, without
limitation, with respect to any matters described in this Section 25).

 

42

 

 

26. NOTICES; CURRENCY; PAYMENTS.

 

(a) Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with Section
9(f) of the Securities Purchase Agreement. The Company shall provide the Holder
with prompt written notice of all actions taken pursuant to this Note, including
in reasonable detail a description of such action and the reason therefore.
Without limiting the generality of the foregoing, the Company will give written
notice to the Holder (i) immediately upon any adjustment of the Conversion
Price, setting forth in reasonable detail, and certifying, the calculation of
such adjustment and (ii) at least five (5) Trading Days prior to the date on
which the Company closes its books or takes a record (A) with respect to any
dividend or distribution upon the Common Stock, (B) with respect to any grant,
issuances, or sales of any Options, Convertible Securities or rights to purchase
stock, warrants, securities or other property to holders of shares of Common
Stock or (C) for determining rights to vote with respect to any Fundamental
Transaction, dissolution or liquidation, provided in each case that such
information shall be made known to the public prior to or in conjunction with
such notice being provided to the Holder.

 

(b) Currency. All dollar amounts referred to in this Note are in United States
Dollars (“U.S. Dollars”), and all amounts owing under this Note shall be paid in
U.S. Dollars. All amounts denominated in other currencies (if any) shall be
converted into the U.S. Dollar equivalent amount in accordance with the Exchange
Rate on the date of calculation. “Exchange Rate” means, in relation to any
amount of currency to be converted into U.S. Dollars pursuant to this Note, the
U.S. Dollar exchange rate as published in the Wall Street Journal on the
relevant date of calculation (it being understood and agreed that where an
amount is calculated with reference to, or over, a period of time, the date of
calculation shall be the final date of such period of time).

 

(c) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, unless otherwise expressly set forth herein, such
payment shall be made in lawful money of the United States of America by a
certified check drawn on the account of the Company and sent via overnight
courier service to such Person at such address as previously provided to the
Company in writing (which address, in the case of each of the Buyers, shall
initially be as set forth on the Schedule of Buyers attached to the Securities
Purchase Agreement), provided that the Holder may elect to receive a payment of
cash via wire transfer of immediately available funds by providing the Company
with prior written notice setting out such request and the Holder’s wire
transfer instructions. Whenever any amount expressed to be due by the terms of
this Note is due on any day which is not a Business Day, the same shall instead
be due on the next succeeding day which is a Business Day. Any amount of
Principal or other amounts due under the Transaction Documents which is not paid
when due shall result in a late charge being incurred and payable by the Company
in an amount equal to interest on such amount at the rate of eighteen percent
(18%) per annum from the date such amount was due until the same is paid in full
(“Late Charge”).

 

27. CANCELLATION. After all Principal, accrued Interest, Late Charges and other
amounts at any time owed on this Note have been paid in full, this Note shall
automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be reissued.

 

28. WAIVER OF NOTICE. To the extent permitted by law, the Company hereby
irrevocably waives demand, notice, presentment, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note and the Securities Purchase Agreement.

 

43

 

 

29. GOVERNING LAW. This Note shall be construed and enforced in accordance with,
and all questions concerning the construction, validity, interpretation and
performance of this Note shall be governed by, the internal laws of the State of
New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Except as otherwise required by Section 25 above, each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. Nothing contained
herein (i) shall be deemed or operate to preclude the Holder from bringing suit
or taking other legal action against the Company in any other jurisdiction to
collect on the Company’s obligations to the Holder, to realize on any collateral
or any other security for such obligations, or to enforce a judgment or other
court ruling in favor of the Holder or (ii) shall limit, or shall be deemed or
construed to limit, any provision of Section 25. THE COMPANY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

30. JUDGMENT CURRENCY.

 

(a) If for the purpose of obtaining or enforcing judgment against the Company in
any court in any jurisdiction it becomes necessary to convert into any other
currency (such other currency being hereinafter in this Section 30 referred to
as the “Judgment Currency”) an amount due in U.S. dollars under this Note, the
conversion shall be made at the Exchange Rate prevailing on the Trading Day
immediately preceding:

 

(i) the date actual payment of the amount due, in the case of any proceeding in
the courts of New York or in the courts of any other jurisdiction that will give
effect to such conversion being made on such date: or

 

(ii) the date on which the foreign court determines, in the case of any
proceeding in the courts of any other jurisdiction (the date as of which such
conversion is made pursuant to this Section 30(a)(ii) being hereinafter referred
to as the “Judgment Conversion Date”).

 

(b) If in the case of any proceeding in the court of any jurisdiction referred
to in Section 30(a)(ii) above, there is a change in the Exchange Rate prevailing
between the Judgment Conversion Date and the date of actual payment of the
amount due, the applicable party shall pay such adjusted amount as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the Exchange Rate prevailing on the date of payment, will produce
the amount of US dollars which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial order at the Exchange
Rate prevailing on the Judgment Conversion Date.

 

44

 

 

(c) Any amount due from the Company under this provision shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of this Note.

 

31. SEVERABILITY. If any provision of this Note is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this Note
so long as this Note as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 

32. MAXIMUM PAYMENTS. Without limiting Section 9(d) of the Securities Purchase
Agreement, nothing contained herein shall be deemed to establish or require the
payment of a rate of interest or other charges in excess of the maximum
permitted by applicable law. In the event that the rate of interest required to
be paid or other charges hereunder exceed the maximum permitted by such law, any
payments in excess of such maximum shall be credited against amounts owed by the
Company to the Holder and thus refunded to the Company.

 

33. CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:

 

(a) “1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

(b) “1934 Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

 

(c) “Acceleration Floor Amount” means an amount in cash, to be delivered by wire
transfer of immediately available funds pursuant to wire instructions delivered
to the Company by the Holder in writing, equal to the product obtained by
multiplying (A) the higher of (I) the highest price that the Common Stock trades
at on the Trading Day immediately preceding the relevant Conversion Date with
respect to such Acceleration and (II) the applicable Installment Conversion
Price and (B) the difference obtained by subtracting (I) the number of shares of
Common Stock delivered (or to be delivered) to the Holder on the applicable
Share Delivery Deadline with respect to such Acceleration from (II) the quotient
obtain by dividing (x) the applicable Acceleration Amount that the Holder has
elected to be the subject of the applicable Acceleration, by (y) the applicable
Installment Conversion Price without giving effect to clause (x) of such
definition.

 

45

 

 

(d) “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person, it being understood for purposes of this definition that
“control” of a Person means the power directly or indirectly either to vote 10%
or more of the stock having ordinary voting power for the election of directors
of such Person or direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

 

(e) “Alternate Conversion Event of Default” means (i) four or more occurrences
of Events of Default arising pursuant to either Section 4(a)(iii) or Section
4(a)(iv), (ii) any Event of Default arising pursuant to Sections 4(a)(vi)
through, and including, Section 4(a)(xiv), (iii) any Event of Default arising
pursuant to 4(a)(xvi) or 4(a)(xxi), (iv) any other Event of Default that remains
uncured for a period of thirty (30) calendar days or (v) any Alternate
Conversion Event of Default (as defined in the 2018 Notes (as defined in the
Securities Purchase Agreement)).

 

(f) “Alternate Conversion Floor Amount” means an amount in cash, to be delivered
by wire transfer of immediately available funds pursuant to wire instructions
delivered to the Company by the Holder in writing, equal to the product obtained
by multiplying (A) the higher of (I) the highest price that the Common Stock
trades at on the Trading Day immediately preceding the relevant Alternate
Conversion Date and (II) the applicable Alternate Conversion Price and (B) the
difference obtained by subtracting (I) the number of shares of Common Stock
delivered (or to be delivered) to the Holder on the applicable Share Delivery
Deadline with respect to such Alternate Conversion from (II) the quotient obtain
by dividing (x) the applicable Conversion Amount that the Holder has elected to
be the subject of the applicable Alternate Conversion, by (y) the applicable
Alternate Conversion Price without giving effect to clause (x) of such
definition.

 

(g) “Alternate Conversion Price” means, with respect to any Alternate Conversion
that price which shall be the lower of (i) the applicable Conversion Price as in
effect on the applicable Conversion Date of the applicable Alternate Conversion
and (ii) the greater of (x) the Floor Price and (y) the lowest of (A) 80% of the
VWAP of the Common Stock as of the Trading Day immediately preceding the
delivery or deemed delivery of the applicable Conversion Notice, (B) 80% of the
VWAP of the Common Stock as of the Trading Day of the delivery or deemed
delivery of the applicable Conversion Notice and (C) 80% of the price computed
as the quotient of (I) the sum of the VWAP of the Common Stock for each of the
two (2) Trading Days with the lowest VWAP of the Common Stock during the ten
(10) consecutive Trading Day period ending and including the Trading Day
immediately preceding the delivery or deemed delivery of the applicable
Conversion Notice, divided by (II) two (2) (such period, the “Alternate
Conversion Measuring Period”). All such determinations to be appropriately
adjusted for any stock dividend, stock split, stock combination,
reclassification or similar transaction that proportionately decreases or
increases the Common Stock during such Alternate Conversion Measuring Period.

 

46

 

 

(h) “Attribution Parties” means, collectively, the following Persons and
entities: (i) any investment vehicle, including, any funds, feeder funds or
managed accounts, currently, or from time to time after the Issuance Date,
directly or indirectly managed or advised by the Holder’s investment manager or
any of its Affiliates or principals, (ii) any direct or indirect Affiliates of
the Holder or any of the foregoing, (iii) any Person acting or who could be
deemed to be acting as a Group together with the Holder or any of the foregoing
and (iv) any other Persons whose beneficial ownership of the Company’s Common
Stock would or could be aggregated with the Holder’s and the other Attribution
Parties for purposes of Section 13(d) of the 1934 Act. For clarity, the purpose
of the foregoing is to subject collectively the Holder and all other Attribution
Parties to the Maximum Percentage.

 

(i) “Available Cash” means, with respect to any date of determination, an amount
equal to the aggregate amount of the Cash of the Company and its Subsidiaries
(excluding for this purpose cash held in restricted accounts or otherwise
unavailable for unrestricted use by the Company or any of its Subsidiaries for
any reason) as of such date of determination held in bank accounts of financial
banking institutions in the United States of America.

 

(j) “Bloomberg” means Bloomberg, L.P.

 

(k) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

 

(l) “Cash” of the Company and its Subsidiaries on any date shall be determined
from such Persons’ books maintained in accordance with GAAP, and means, without
duplication, the cash, cash equivalents and Eligible Marketable Securities
accrued by the Company and its wholly owned Subsidiaries on a consolidated basis
on such date.

 

(m) “Change of Control” means any Fundamental Transaction other than (i) any
merger of the Company or any of its, direct or indirect, wholly-owned
Subsidiaries with or into any of the foregoing Persons, (ii) any reorganization,
recapitalization or reclassification of the shares of Common Stock in which
holders of the Company’s voting power immediately prior to such reorganization,
recapitalization or reclassification continue after such reorganization,
recapitalization or reclassification to hold publicly traded securities and,
directly or indirectly, are, in all material respects, the holders of the voting
power of the surviving entity (or entities with the authority or voting power to
elect the members of the board of directors (or their equivalent if other than a
corporation) of such entity or entities) after such reorganization,
recapitalization or reclassification, or (iii) pursuant to a migratory merger
effected solely for the purpose of changing the jurisdiction of incorporation of
the Company or any of its Subsidiaries.

 

(n) “Change of Control Redemption Premium” means 115%.

 

47

 

 

(o) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price (as the case may be)
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by OTC Markets Group Inc.
(formerly Pink Sheets LLC). If the Closing Bid Price or the Closing Sale Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Bid Price or the Closing Sale Price (as the case may be) of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
in accordance with the procedures in Section 25. All such determinations shall
be appropriately adjusted for any stock splits, stock dividends, stock
combinations, recapitalizations or other similar transactions during such
period.

 

(p) “Closing Date” shall have the meaning set forth in the Securities Purchase
Agreement, which date is the date the Company initially issued Notes pursuant to
the terms of the Securities Purchase Agreement.

 

(q) “Common Stock” means (i) the Company’s shares of common stock, $0.001 par
value per share, and (ii) any capital stock into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock.

 

(r) “Conversion Floor Price Condition” means that the relevant Interest
Conversion Price, Alternate Conversion Price or Installment Conversion Price, as
applicable, is being determined based on clause (x) of such definitions.

 

(s) “Conversion Installment Floor Amount” means an amount in cash, to be
delivered by wire transfer of immediately available funds pursuant to wire
instructions delivered to the Company by the Holder in writing, equal to the
product obtained by multiplying (A) the higher of (I) the highest price that the
Common Stock trades at on the Trading Day immediately preceding the relevant
Installment Date and (II) the applicable Installment Conversion Price and (B)
the difference obtained by subtracting (I) the number of shares of Common Stock
delivered (or to be delivered) to the Holder on the applicable Installment Date
with respect to such Installment Conversion from (II) the quotient obtain by
dividing (x) the applicable Installment Amount subject to such Installment
Conversion, by (y) the applicable Installment Conversion Price without giving
effect to clause (x) of such definition.

 

48

 

 

(t) “Convertible Securities” means any stock or other security (other than
Options) that is at any time and under any circumstances, directly or
indirectly, convertible into, exercisable or exchangeable for, or which
otherwise entitles the holder thereof to acquire, any shares of Common Stock.

 

(u) “Current Subsidiary” means any Person in which the Company on the
Subscription Date, directly or indirectly, (i) owns at least 25% of the
outstanding capital stock or holds at least 25% of the outstanding equity or
similar interest of such Person or (ii) controls the business, operations or
administration of such Person, and all of the foregoing, collectively, “Current
Subsidiaries”.

 

(v) “Eligible Market” means The New York Stock Exchange, the NYSE American, the
Nasdaq Global Select Market, the Nasdaq Global Market or the Principal Market.

 

(w) “Eligible Marketable Securities” as of any date means marketable securities
which would be reflected on a consolidated balance sheet of the Company and its
Subsidiaries prepared as of such date in accordance with GAAP, and which are
permitted under the Company’s investment policies as in effect on the Issuance
Date or approved thereafter by the Company’s Board of Directors.

 

49

 

 

(x) “Equity Conditions” means, with respect to an given date of determination:
(i) on each day during the period beginning thirty calendar days prior to such
applicable date of determination and ending on and including such applicable
date of determination either (x) one or more Registration Statements filed
pursuant to the Registration Rights Agreement shall be effective and the
prospectus contained therein shall be available on such applicable date of
determination (with, for the avoidance of doubt, any shares of Common Stock
previously sold pursuant to such prospectus deemed unavailable) for the resale
of all shares of Common Stock to be issued in connection with the event
requiring this determination (or issuable upon conversion of the Conversion
Amount being redeemed [INSERT IN SERIES B NOTES ONLY: or amount of Restricted
Principal (and related Restricted OID) subject to an Investor Prepayment], as
applicable, in the event requiring this determination at the Conversion Price
then in effect (without regard to any limitations on conversion set forth
herein)) (each, a “Required Minimum Securities Amount”), in each case, in
accordance with the terms of the Registration Rights Agreement and there shall
not have been during such period any Grace Periods (as defined in the
Registration Rights Agreement) or (y) all Registrable Securities shall be
eligible for sale pursuant to Rule 144 (as defined in the Securities Purchase
Agreement) without the need for registration under any applicable federal or
state securities laws (in each case, disregarding any limitation on conversion
of (or other issuance of securities with respect to) the Notes) and no Current
Information Failure (as defined in the Registration Rights Agreement) exists or
is continuing; (ii) on each day during the period beginning thirty calendar days
prior to the applicable date of determination and ending on and including the
applicable date of determination (the “Equity Conditions Measuring Period”), the
Common Stock (including all Registrable Securities) is listed or designated for
quotation (as applicable) on an Eligible Market and shall not have been
suspended from trading on an Eligible Market (other than suspensions of not more
than two (2) days and occurring prior to the applicable date of determination
due to business announcements by the Company) nor shall delisting or suspension
by an Eligible Market have been threatened (with delisting reasonably likely to
occur after giving effect to all applicable notice, appeal, compliance and
hearing periods) or reasonably likely to occur or pending as evidenced by (A) a
writing by such Eligible Market or (B) the Company falling below the minimum
listing maintenance requirements of the Eligible Market on which the Common
Stock is then listed or designated for quotation (as applicable); (iii) during
the Equity Conditions Measuring Period, the Company shall have delivered all
shares of Common Stock issuable upon conversion of this Note on a timely basis
as set forth in Section 3 hereof and all other shares of capital stock required
to be delivered by the Company on a timely basis as set forth in the other
Transaction Documents; (iv) any shares of Common Stock to be issued in
connection with the event requiring determination (or issuable upon conversion
of the Conversion Amount being redeemed in the event requiring this
determination) may be issued in full without violating Section 3(d) hereof
(after giving effect to Section 8(f)); (v) any shares of Common Stock to be
issued in connection with the event requiring determination (or issuable upon
conversion of the Conversion Amount being redeemed [INSERT IN SERIES B NOTES
ONLY: or amount of Restricted Principal (and related Restricted OID) subject to
an Investor Prepayment, as applicable,] in the event requiring this
determination (without regards to any limitations on conversion set forth
herein)) may be issued in full without violating the rules or regulations of the
Eligible Market on which the Common Stock is then listed or designated for
quotation (as applicable); (vi) on each day during the Equity Conditions
Measuring Period, no public announcement of a pending, proposed or intended
Fundamental Transaction shall have occurred which has not been abandoned,
terminated or consummated; (vii) the Company shall have no knowledge of any fact
that would reasonably be expected to cause (1) any Registration Statement
required to be filed pursuant to the Registration Rights Agreement to not be
effective or the prospectus contained therein to not be available for the resale
of the applicable Required Minimum Securities Amount of Registrable Securities
in accordance with the terms of the Registration Rights Agreement or (2) any
Registrable Securities to not be eligible for sale pursuant to Rule 144
(assuming the Holder is not an affiliate of the Company) without the need for
registration under any applicable federal or state securities laws (in each
case, disregarding any limitation on conversion of (or other issuance of
securities with respect to) the Notes) and no Current Information Failure exists
or is continuing; (viii) the Holder shall not be in (and no other holder of
Notes shall be in) possession of any material, non-public information provided
to any of them by the Company, any of its Subsidiaries or any of their
respective affiliates, employees, officers, representatives, agents or the like;
(ix) on each day during the Equity Conditions Measuring Period, the Company
otherwise shall have been in compliance with each, and shall not have breached
any representation or warranty in any material respect (other than
representations or warranties subject to material adverse effect or materiality,
which may not be breached in any respect) or any covenant or other term or
condition of any Transaction Document, including, without limitation, the
Company shall not have failed to timely make any payment pursuant to any
Transaction Document; (x) there shall not have occurred any Volume Failure or
Price Failure as of such applicable date of determination; (xi) on the
applicable date of determination (A) no Authorized Share Failure shall exist or
be continuing and the applicable Required Minimum Securities Amount of shares of
Common Stock are available under the certificate of incorporation of the Company
and reserved by the Company to be issued pursuant to the Notes and (B) all
shares of Common Stock to be issued in connection with the event requiring this
determination (or issuable upon conversion of the Conversion Amount being
redeemed [INSERT IN SERIES B NOTES ONLY: or amount of Restricted Principal (and
related Restricted OID) subject to an Investor Prepayment, as applicable,] in
the event requiring this determination (without regards to any limitations on
conversion set forth herein)) may be issued in full without resulting in an
Authorized Share Failure; (xii) on each day during the Equity Conditions
Measuring Period, there shall not have occurred and there shall not exist an
Event of Default or an event that with the passage of time or giving of notice
would constitute an Event of Default; (xiii) no bona fide dispute shall exist,
by and between any holder of Notes, the Company, the Principal Market (or such
applicable Eligible Market in which the Common Stock of the Company is then
principally trading) and/or FINRA with respect to any term or provision of any
Note or any other Transaction Document and (xiv) the shares of Common Stock
issuable pursuant the event requiring the satisfaction of the Equity Conditions
are duly authorized and listed and eligible for trading without restriction on
an Eligible Market.

 

50

 

 

(y) “Equity Conditions Failure” means that on the applicable date of
determination, the Equity Conditions have not been satisfied (or waived in
writing by the Holder).

 

(z) “Fiscal Quarter” means each of the fiscal quarters adopted by the Company
for financial reporting purposes that correspond to the Company’s fiscal year as
of the date hereof that ends on December 31.

 

(aa) “Fiscal Year” means the fiscal year adopted by the Company for financial
reporting purposes as of the date hereof that ends on December 31.

 

(bb) “Floor Price” means $0.18 (or such lower amount as permitted, from time to
time, by the Principal Market), subject to adjustment for stock splits, stock
dividends, stock combinations, recapitalizations or other similar events.

 

51

 

 

(cc) “Fundamental Transaction” means (A) that the Company shall, directly or
indirectly, including through subsidiaries, Affiliates or otherwise, in one or
more related transactions, (i) consolidate or merge with or into (whether or not
the Company is the surviving corporation) another Subject Entity, or (ii) sell,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company and its Significant Subsidiaries to one or
more Subject Entities, or (iii) make, or allow one or more Subject Entities to
make, or allow the Company to be subject to or have its Common Stock be subject
to or party to one or more Subject Entities making, a purchase, tender or
exchange offer that is accepted by the holders of at least either (x) 50% of the
outstanding shares of Common Stock, (y) 50% of the outstanding shares of Common
Stock calculated as if any shares of Common Stock held by all Subject Entities
making or party to, or Affiliated with any Subject Entities making or party to,
such purchase, tender or exchange offer were not outstanding; or (z) such number
of shares of Common Stock such that all Subject Entities making or party to, or
Affiliated with any Subject Entity making or party to, such purchase, tender or
exchange offer, become collectively the beneficial owners (as defined in Rule
13d-3 under the 1934 Act) of at least 50% of the outstanding shares of Common
Stock, or (iv) consummate a stock or share purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with one or more Subject Entities whereby all
such Subject Entities, individually or in the aggregate, acquire, either (x) at
least 50% of the outstanding shares of Common Stock, (y) at least 50% of the
outstanding shares of Common Stock calculated as if any shares of Common Stock
held by all the Subject Entities making or party to, or Affiliated with any
Subject Entity making or party to, such stock purchase agreement or other
business combination were not outstanding; or (z) such number of shares of
Common Stock such that the Subject Entities become collectively the beneficial
owners (as defined in Rule 13d-3 under the 1934 Act) of at least 50% of the
outstanding shares of Common Stock, or (v) reorganize, recapitalize or
reclassify its Common Stock, (B) that the Company shall, directly or indirectly,
including through subsidiaries, Affiliates or otherwise, in one or more related
transactions, allow any Subject Entity individually or the Subject Entities in
the aggregate to be or become the “beneficial owner” (as defined in Rule 13d-3
under the 1934 Act), directly or indirectly, whether through acquisition,
purchase, assignment, conveyance, tender, tender offer, exchange, reduction in
outstanding shares of Common Stock, merger, consolidation, business combination,
reorganization, recapitalization, spin-off, scheme of arrangement,
reorganization, recapitalization or reclassification or otherwise in any manner
whatsoever, of either (x) at least 50% of the aggregate ordinary voting power
represented by issued and outstanding Common Stock, (y) at least 50% of the
aggregate ordinary voting power represented by issued and outstanding Common
Stock not held by all such Subject Entities as of the date of this Note
calculated as if any shares of Common Stock held by all such Subject Entities
were not outstanding, or (z) a percentage of the aggregate ordinary voting power
represented by issued and outstanding shares of Common Stock or other equity
securities of the Company sufficient to allow such Subject Entities to effect a
statutory short form merger or other transaction requiring other stockholders of
the Company to surrender their shares of Common Stock without approval of the
stockholders of the Company or (C) directly or indirectly, including through
subsidiaries, Affiliates or otherwise, in one or more related transactions, the
issuance of or the entering into any other instrument or transaction structured
in a manner to circumvent, or that circumvents, the intent of this definition in
which case this definition shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this definition to the
extent necessary to correct this definition or any portion of this definition
which may be defective or inconsistent with the intended treatment of such
instrument or transaction.

 

(dd) “GAAP” means United States generally accepted accounting principles,
consistently applied.

 

(ee) “Group” means a “group” as that term is used in Section 13(d) of the 1934
Act and as defined in Rule 13d-5 thereunder.

 

52

 

 

(ff) “Holder Pro Rata Amount” means a fraction (i) the numerator of which is the
original Principal amount of this Note on the Closing Date and (ii) the
denominator of which is the aggregate original principal amount of all Series
[A][B] Notes issued to the initial purchasers pursuant to the Securities
Purchase Agreement on the Closing Date.

 

(gg) “Indebtedness” shall have the meaning ascribed to such term in the
Securities Purchase Agreement.

 

(hh) “Installment Amount” means, with respect to any Installment Date, the sum
of (A) (I) with respect to any Installment Date other than the Maturity Date,
the lesser of (x) $94,594.60 and (y) the Principal amount then outstanding under
this Note as of such Installment Date, and (II) with respect to the Installment
Date that is the Maturity Date, the Principal amount then outstanding under this
Note as of such Installment Date (in each case, as any such Installment Amount
may be reduced pursuant to the terms of this Note, whether upon conversion,
redemption or Deferral), (B) any Deferral Amount deferred pursuant to Section
8(d) and included in such Installment Amount in accordance therewith, (C) any
Acceleration Amount accelerated pursuant to Section 8(e) and included in such
Installment Amount in accordance therewith and (D) in each case of clauses (A)
through (C) above, the sum of any accrued and unpaid Interest as of such
Installment Date under this Note, if any, and accrued and unpaid Late Charges,
if any, under this Note as of such Installment Date (collectively, the
“Installment Note Amount”). In the event the Holder shall sell or otherwise
transfer any portion of this Note, the transferee shall be allocated a pro rata
portion of each unpaid Installment Amount hereunder.

 

(ii) “Installment Conversion Price” means, with respect to a particular date of
determination, the lower of (i) the Conversion Price then in effect and (ii) the
greater of (x) the Floor Price and (y) 82.5% of the quotient of (A) the sum of
the VWAP of the Common Stock for each of the two (2) Trading Days with the
lowest VWAP of the Common Stock during the ten (10) consecutive Trading Day
period ending and including the Trading Day immediately prior to the applicable
Installment Date, divided by (B) two (2). All such determinations to be
appropriately adjusted for any stock split, stock dividend, stock combination or
other similar transaction during any such measuring period.

 

(jj) “Installment Date” means (i) March 30, 2020, (ii) then, bi-monthly, on each
of the fifteenth calendar day and the last Trading Day of each subsequent
calendar month thereafter until the Maturity Date, and (iii) the Maturity Date.

 

(kk) “Interest Conversion Price” means, with respect to a particular date of
determination, the lower of (i) the Conversion Price then in effect, and (ii)
the greater of (x) the Floor Price and (y) 82.5% of the quotient of (A) the sum
of the VWAP of the Common Stock for each of the two (2) Trading Days with the
lowest VWAP of the Common Stock during the ten (10) consecutive Trading Day
period ending and including the Trading Day immediately prior to the applicable
Interest Date, divided by (B) two (2). All such determinations to be
appropriately adjusted for any stock split, stock dividend, stock combination or
other similar transaction during any such measuring period.

 

53

 

 

(ll) “Interest Floor Amount” means an amount in cash, to be delivered by wire
transfer of immediately available funds pursuant to wire instructions delivered
to the Company by the Holder in writing, equal to the product obtained by
multiplying (A) the higher of (I) the highest price that the Common Stock trades
at on the Trading Day immediately preceding the relevant Interest Date and (II)
the applicable Interest Conversion Price and (B) the difference obtained by
subtracting (I) the number of Interest Shares delivered (or to be delivered) to
the Holder on the applicable Interest Date from (II) the quotient obtain by
dividing (x) the difference of (1) the aggregate amount of Interest due on such
Interest Date less (2) such portion of such Interest in which the Company elects
in the Interest Notice to pay as Cash Interest with respect to such Interest
Date, by (y) the applicable Interest Conversion Price without giving effect to
clause (x) of such definition.

 

(mm) “Interest Date” means, with respect to any given calendar month, (x) if
prior to the initial Installment Date or after the Maturity Date, each of the
last Trading Day in such calendar month and the fifteenth calendar day of such
calendar month or (y) if on or after the initial Installment Date, but on or
prior to the Maturity Date, each Installment Date, if any, in such calendar
month.

 

(nn) “Interest Rate” means [INSERT IN SERIES A NOTE ONLY: 7.875% per
annum,][INSERT IN SERIES B NOTE ONLY: (I) with respect to Restricted Principal
and Restricted OID hereunder, 3% per annum and (II) with respect to Unrestricted
Principal (or other amounts outstanding hereunder, other than Restricted
Principal and Restricted OID hereunder), 7.875% per annum, in each case] as may
be adjusted from time to time in accordance with Section 2.

 

(oo) [INSERT IN SERIES A NOTE ONLY: [INTENTIONALLY OMITTED]] [INSERT IN SERIES B
NOTES ONLY: “Investor Note” means that certain promissory note of the Holder
issued to the Company at the Closing Date, pursuant to the Securities Purchase
Agreement, with an aggregate principal amount outstanding equal to the
Restricted Principal outstanding hereunder and secured by a cash amount set
forth in a bank account of the Holder (or its affiliates) at least equal to the
Restricted Principal outstanding hereunder.]

 

(pp) [INSERT IN SERIES A NOTE: [INTENTIONALLY OMITTED]] [INSERT IN SERIES B NOTE
ONLY: “Investor Notes” means those certain promissory notes of the holders of
Series B Notes (including the Investor Note) issued to the Company at the
Closing Date, pursuant to the Securities Purchase Agreement.]

 

(qq) [INSERT IN SERIES A NOTE: [INTENTIONALLY OMITTED]] [INSERT IN SERIES B NOTE
ONLY: “Investor Prepayment” means any Prepayment (as defined in the Investor
Note) of the Investor Note.]

 

(rr) “Lucid Call Right” means that certain call right in favor of Case Western
Reserve University pursuant to the shareholders agreement of Lucid Diagnostics,
as in effect as of the date hereof.

 

(ss) “Lucid Diagnostics” means Lucid Diagnostics Inc., a Delaware corporation.

 

54

 

 

(tt) “Maturity Date” shall mean September 30, 2021; provided, however, the
Maturity Date may be extended at the option of the Holder (i) in the event that,
and for so long as, an Event of Default shall have occurred and be continuing or
any event shall have occurred and be continuing that with the passage of time
and the failure to cure would result in an Event of Default or (ii) through the
date that is twenty (20) Business Days after the consummation of a Fundamental
Transaction in the event that a Fundamental Transaction is publicly announced or
a Change of Control Notice is delivered prior to the Maturity Date, provided
further that if a Holder elects to convert some or all of this Note pursuant to
Section 3 hereof, and the Conversion Amount would be limited pursuant to Section
3(d) hereunder, the Maturity Date shall automatically be extended until such
time as such provision shall not limit the conversion of this Note.

 

(uu) “New Significant Subsidiary” means any New Subsidiary that is a Significant
Subsidiary (as defined in the Securities Purchase Agreement).

 

(vv) “New Subsidiary” means, as of any date of determination, any Person in
which the Company after the Subscription Date, directly or indirectly, (i) owns
at least 25% of the outstanding capital stock or holds at least 25% of the
outstanding equity or similar interest of such Person or (ii) controls the
business, operations or administration of such Person, and all of the foregoing,
collectively, “New Subsidiaries”.

 

(ww) “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.

 

(xx) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

 

(yy) “Permitted Indebtedness” means (i) Indebtedness evidenced by this Note and
the Other Notes, (ii) Indebtedness set forth on Schedule 3(s) to the Securities
Purchase Agreement, as in effect as of the Subscription Date (excluding any
Permitted Intercompany Indebtedness), (iii) Indebtedness secured by Permitted
Liens or unsecured but as described in clauses (iv) and (v) of the definition of
Permitted Liens, (iv) up to $500,000 of Indebtedness of Lucid Diagnostics, in
the aggregate, owed to any Governmental Entity (as defined in the Securities
Purchase Agreement) or bona fide educational institution (or such bona fide
investment entity of such educational institution), (v) Permitted Insurance
Indebtedness, and (vi) up to $4,000,000 of Permitted Intercompany Indebtedness.

 

(zz) “Permitted Insurance Indebtedness” means Indebtedness in respect of the
financing of insurance premiums in a manner consistent with past practice.

 

(aaa) “Permitted Intercompany Indebtedness” means Indebtedness incurred by any
Subsidiary owed to the Company, which Indebtedness was incurred for working
capital purposes.

 

55

 

 

(bbb) “Permitted Liens” means (i) any Lien for taxes not yet due or delinquent
or being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iii) any Lien created by operation
of law, such as materialmen’s liens, mechanics’ liens and other similar liens,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or that are being contested in good faith by
appropriate proceedings, (iv) Liens (A) upon or in any equipment acquired or
held by the Company or any of its Subsidiaries to secure the purchase price of
such equipment or Indebtedness incurred solely for the purpose of financing the
acquisition or lease of such equipment, or (B) existing on such equipment at the
time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
equipment, in either case, with respect to Indebtedness in an aggregate amount
not to exceed $100,000, (v) Liens incurred in connection with the extension,
renewal or refinancing of the Indebtedness secured by Liens of the type
described in clause (iv) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the Indebtedness being extended, renewed or
refinanced does not increase, (vi) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payments of custom duties in
connection with the importation of goods, (vii) Liens securing Indebtedness in
respect of the financing of insurance premiums in a manner consistent with past
practice, and (viii) Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 4(a)(xii).

 

(ccc) “Person” means an individual, a limited liability company, a partnership,
a joint venture, a corporation, a trust, an unincorporated organization, any
other entity or a government or any department or agency thereof.

 

(ddd) “Price Failure” means, with respect to a particular date of determination,
if either (I) the VWAP of the Common Stock on each Trading Day during the five
(5) Trading Day period ending on the Trading Day immediately preceding such date
of determination or (II) the VWAP of the Common Stock on at least sixteen (16)
Trading Days during the twenty (20) Trading Day period ending on the Trading Day
immediately preceding such date of determination, in either case, fails to
exceed $0.50 (as adjusted for stock splits, stock dividends, stock combinations,
recapitalizations or other similar transactions occurring after the Subscription
Date) (the “Price Failure Measurement Price”). All such determinations to be
appropriately adjusted for any stock splits, stock dividends, stock
combinations, recapitalizations or other similar transactions during any such
measuring period.

 

(eee) “Principal Market” means the Nasdaq Capital Market.

 

(fff) “Redemption Notices” means, collectively, the Event of Default Redemption
Notices, the Installment Notices with respect to any Installment Redemption, the
Optional Redemption Notices [INSERT IN SERIES B NOTE ONLY: , the Company
Optional Redemption Notices] and the Change of Control Redemption Notices, and
each of the foregoing, individually, a “Redemption Notice.”

 

56

 

 

(ggg) “Redemption Premium” means 132.5%.

 

(hhh) “Redemption Prices” means, collectively, Event of Default Redemption
Prices, the Change of Control Redemption Prices, the Optional Redemption Prices
[INSERT IN SERIES B NOTE ONLY:, the Company Optional Redemption Price] and the
Installment Redemption Prices, and each of the foregoing, individually, a
“Redemption Price.”

 

(iii) “Registration Rights Agreement” means that certain registration rights
agreement, dated as of the Closing Date, by and among the Company and the
initial holders of the Notes relating to, among other things, the registration
of the resale of the Common Stock issuable upon on conversion of (or other
issuance of securities with respect to) the Notes, as may be amended from time
to time.

 

(jjj) [INSERT IN SERIES A NOTE ONLY: [INTENTIONALLY OMITTED]][INSERT IN SERIES B
NOTE ONLY: “Restricted OID” means the original issue discount of $350,000
(approximately $0.11 per each $1.00 of Restricted Principal hereunder) included
in the Principal hereunder as of the initial Issuance Date, subject to reduction
as provided herein, including, without limitation, pursuant to Investor
Prepayments, Maturity Netting and/or Investor Netting Rights.]

 

(kkk) [INSERT IN SERIES A NOTE ONLY: [INTENTIONALLY OMITTED]][INSERT IN SERIES B
NOTE ONLY: “Restricted Principal” means, initially $3,150,000 of Principal
hereunder, subject to reduction as provided herein, including, without
limitation, pursuant to Investor Prepayments, Maturity Netting and/or Investor
Netting Rights.]

 

(lll) “SEC” means the United States Securities and Exchange Commission or the
successor thereto.

 

(mmm) “Securities Purchase Agreement” means that certain securities purchase
agreement, dated as of the Subscription Date, by and among the Company and the
initial holders of the Notes pursuant to which the Company issued the Notes, as
may be amended from time to time.

 

(nnn) “Security Agreement” shall have the meaning as set forth in the Securities
Purchase Agreement.

 

(ooo) “Series A Notes” shall have the meaning as set forth in the Securities
Purchase Agreement.

 

(ppp) “Series B Notes” shall have the meaning set forth as set forth in the
Securities Purchase Agreement.

 

(qqq) “Subscription Date” means November 3, 2019.

 

(rrr) “Subject Entity” means any Person, Persons or Group or any Affiliate or
associate of any such Person, Persons or Group.

 

57

 

 

(sss) “Subsidiaries” means, as of any date of determination, collectively, all
Current Subsidiaries and all New Subsidiaries, and each of the foregoing,
individually, a “Subsidiary.”

 

(ttt) “Successor Entity” means the Person (or, if so elected by the Holder, the
Parent Entity) formed by, resulting from or surviving any Fundamental
Transaction or the Person (or, if so elected by the Holder, the Parent Entity)
with which such Fundamental Transaction shall have been entered into.

 

(uuu) “Trading Day” means, as applicable, (x) with respect to all price or
trading volume determinations relating to the Common Stock, any day on which the
Common Stock is traded on the Principal Market, or, if the Principal Market is
not the principal trading market for the Common Stock, then on the principal
securities exchange or securities market on which the Common Stock is then
traded, provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00:00 p.m., New York time) unless such
day is otherwise designated as a Trading Day in writing by the Holder or (y)
with respect to all determinations other than price determinations relating to
the Common Stock, any day on which The New York Stock Exchange (or any successor
thereto) is open for trading of securities.

 

(vvv) [INSERT IN SERIES A NOTE: [INTENTIONALLY OMITTED]][INSERT IN SERIES B NOTE
ONLY: “Unrestricted Principal” means any Principal outstanding under this Note
that is not Restricted Principal or Restricted OID outstanding under this Note.]

 

(www) “Volume Failure” means, with respect to a particular date of
determination, if either (x) the aggregate daily dollar trading volume (as
reported on Bloomberg) of the Common Stock on the Principal Market on each
Trading Day during the five (5) Trading Day period ending on the Trading Day
immediately preceding such date of determination or (y) the aggregate daily
dollar trading volume (as reported on Bloomberg) of the Common Stock on the
Principal Market on at least sixteen (16) Trading Days during the twenty (20)
Trading Day period ending on the Trading Day immediately preceding such date of
determination (such period, the “Volume Failure Measuring Period”), in either
case, is less than $350,000 (as adjusted for any stock splits, stock dividends,
stock combinations, recapitalizations or other similar transactions occurring
after the Subscription Date). All such determinations to be appropriately
adjusted for any stock splits, stock dividends, stock combinations,
recapitalizations or other similar transactions during such Volume Failure
Measuring Period.

 

58

 

 

(xxx) “VWAP” means, for any security as of any date, the dollar volume-weighted
average price for such security on the Principal Market (or, if the Principal
Market is not the principal trading market for such security, then on the
principal securities exchange or securities market on which such security is
then traded) during the period beginning at 9:30:01 a.m., New York time, and
ending at 4:00:00 p.m., New York time, as reported by Bloomberg through its “HP”
function (set to weighted average) or, if the foregoing does not apply, the
dollar volume-weighted average price of such security in the over-the-counter
market on the electronic bulletin board for such security during the period
beginning at 9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York
time, as reported by Bloomberg, or, if no dollar volume-weighted average price
is reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in the “pink sheets” by OTC Markets Group
Inc. (formerly Pink Sheets LLC). If the VWAP cannot be calculated for such
security on such date on any of the foregoing bases, the VWAP of such security
on such date shall be the fair market value as mutually determined by the
Company and the Holder. If the Company and the Holder are unable to agree upon
the fair market value of such security, then such dispute shall be resolved in
accordance with the procedures in Section 25. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination,
recapitalization or other similar transaction during such period.

 

34. DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
non-public information relating to the Company or any of its Subsidiaries, the
Company shall within one (1) Business Day of such receipt or prior to (or
simultaneous with) such delivery, as applicable, publicly disclose such
material, non-public information on a Current Report on Form 8-K or otherwise.
In the event that the Company believes that a notice contains material,
non-public information relating to the Company or any of its Subsidiaries, the
Company so shall indicate to the Holder contemporaneously with delivery of such
notice, and in the absence of any such indication, the Holder shall be allowed
to presume that all matters relating to such notice do not constitute material,
non-public information relating to the Company or any of its Subsidiaries. If
the Company or any of its Subsidiaries provides material non-public information
to the Holder that is not filed as required under the Transaction Documents in a
Current Report on Form 8-K and the Holder has not agreed to receive such
material non-public information, the Company hereby covenants and agrees that
the Holder shall not have any duty of confidentiality to the Company, any of its
Subsidiaries or any of their respective officers, directors, employees,
affiliates or agents with respect to, or a duty to any of the foregoing not to
trade on the basis of, such material non-public information. Nothing contained
in this Section 34 shall limit or modify any obligations of the Company, or any
rights of the Holder, under Section 4(m) of the Securities Purchase Agreement or
any other provision of the Securities Purchase Agreement that relate to
disclosure of material, non-public information of the Company.

 

[signature page follows]

 

59

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

  PAVMED INC.         By:         Name:     Title:  

 

Senior Convertible Note - Signature Page

 

 

 

 

EXHIBIT I



PAVMED INC.
CONVERSION NOTICE

 

Reference is made to the [Series A][Series B] Senior Secured Convertible Note
(the “Note”) issued to the undersigned by PAVmed Inc., a Delaware corporation
(the “Company”). In accordance with and pursuant to the Note, the undersigned
hereby elects to convert the Conversion Amount (as defined in the Note) of the
Note indicated below into shares of Common Stock, $0.001 par value per share
(the “Common Stock”), of the Company, as of the date specified below.
Capitalized terms not defined herein shall have the meaning as set forth in the
Note.

 

  Date of Conversion:           Aggregate Principal to be converted:          
Aggregate accrued and unpaid Interest and accrued and unpaid Late Charges with
respect to such portion of the Aggregate Principal and such Aggregate Interest
to be converted:           AGGREGATE CONVERSION AMOUNT TO BE CONVERTED:  

 

Please confirm the following information:

 

  Conversion Price:     Number of shares of Common Stock to be issued:  

 

Installment Amount(s) to be reduced (and corresponding Installment Date(s)) and
amount of reduction:  

 

[INSERT IN SERIES B NOTES ONLY: [  ] Check here if all or any portion of the
aggregate Principal being converted includes any Restricted Principal and/or
Restricted OID.

 

Please specify the amount of Restricted Principal (if any) being
converted:_______________.

 

Please specify the amount of Restricted OID (if any) being converted:
________________.

 

[  ] If this Conversion Notice is being delivered with respect to an Alternate
Conversion, check here if Holder is electing to use the following Alternate
Conversion Price:____________

 



 

 

 

[  ] If this Conversion Notice is being delivered with respect to an
Acceleration, check here if Holder is electing to use _________ as the
Installment Conversion Price (as applicable) related to the following
Installment Date:____________

 

Please issue the Common Stock into which the Note is being converted to Holder,
or for its benefit, as follows:

 

  [  ] Check here if requesting delivery as a certificate to the following name
and to the following address:

 

  Issue to:               

 

[  ] Check here if requesting delivery by Deposit/Withdrawal at Custodian as
follows:

 



  DTC Participant:            DTC Number:           Account Number:  

 

Date: _____________ __, ____

 

_______________________


Name of Registered Holder

 

 

By:



    Name:     Title:           Tax ID:           Facsimile:           E-mail
Address:  

 

 

 

 

Exhibit II

 

ACKNOWLEDGMENT

 

The Company hereby (a) acknowledges this Conversion Notice, (b) certifies that
the above indicated number of shares of Common Stock [are][are not] eligible to
be resold by the Holder either (i) pursuant to Rule 144 (subject to the Holder’s
execution and delivery to the Company of a customary 144 representation letter)
or (ii) an effective and available registration statement and (c) hereby directs
_________________ to issue the above indicated number of shares of Common Stock
in accordance with the Transfer Agent Instructions dated _____________, 20__
from the Company and acknowledged and agreed to by ________________________.

 

  PAVMED INC.   By:         Name:     Title:  

 

 

 

 





